                                              Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 1 of 62



                                         SPENCER HOSIE (CA Bar No. 101777)
                                     1
                                         shosie@hosielaw.com
                                     2   DIANE S. RICE (CA Bar No. 118303)
                                         drice@hosielaw.com
                                     3   BRANDON C. MARTIN (CA Bar No. 269624)
                                         bmartin@hosielaw.com
                                     4   DARRELL R. ATKINSON (CA Bar No. 280564)
                                         datkinson@hosielaw.com
                                     5   FRANCESCA M. S. GERMINARIO (CA Bar No. 326208)
                                         fgerminario@hosielaw.com
                                     6   HOSIE RICE LLP
                                         600 Montgomery Street, 34th Floor
                                     7
                                         San Francisco, CA 94111
                                     8   (415) 247-6000 Tel.
                                         (415) 247-6001 Fax
                                     9
                                       Attorneys for Plaintiff
                                    10 SPACE DATA CORPORATION
                                    11
600 Montgomery Street, 34th Floor
    San Francisco, CA 94111




                                    12
                                                                 UNITED STATES DISTRICT COURT
         Hosie Rice LLP




                                    13                          NORTHERN DISTRICT OF CALIFORNIA
                                                                       SAN JOSE DIVISION
                                    14
                                    15
                                         SPACE DATA CORPORATION,                Case No. 5:16-cv-03260-BLF (NC)
                                    16
                                                       Plaintiff,               REFILED (PER COURT ORDER ECF NO.
                                    17                                          630): SPACE DATA CORPORATION’S
                                         v.                                     OPPOSITION TO DEFENDANTS’
                                    18                                          MOTION TO QUASH TRIAL
                                       ALPHABET INC., GOOGLE LLC, and           SUBPOENAS AND EXHIBITS 7, 8, 14, 16,
                                    19 LOON LLC,                                17, 19 & 20 THERETO
                                                 Defendants.
                                    20                                          Courtroom:    3, Fifth Floor
                                                                                Judge:        Hon. Beth Labson Freeman
                                    21                                          Date Filed:   June 13, 2016
                                                                                Trial Date:   Not Set
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28


                                         REFILED: MTQ AND EXHIBITS THERETO                    CASE NO. 5:16-CV 03260-BLF (NC)
         Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 2 of 62



 1 SPENCER HOSIE (CA Bar No. 101777)
   shosie@hosielaw.com
 2 DIANE S. RICE (CA Bar No. 118303)
   drice@hosielaw.com
 3 BRANDON C. MARTIN (CA Bar No. 269624)
 4 bmartin@hosielaw.com
   DARRELL R. ATKINSON (CA Bar No. 280564)
 5 datkinson@hosielaw.com
   FRANCESCA M. S. GERMINARIO (CA Bar No. 326208)
 6 fgerminario@hosielaw.com
   HOSIE RICE LLP
 7 600 Montgomery Street, 34th Floor
 8 San Francisco, CA 94111
   (415) 247-6000 Tel.
 9 (415) 247-6001 Fax
10 Attorneys for Plaintiff
   SPACE DATA CORPORATION
11
12
                              UNITED STATES DISTRICT COURT
13                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                    SAN JOSE DIVISION
14
15 SPACE DATA CORPORATION,                          Case No. 5:16-cv-03260-BLF (NC)

16           Plaintiff,                             PLAINTIFF SPACE DATA
                                                    CORPORATION’S OPPOSITION TO
17 v.                                               DEFENDANTS’ MOTION TO QUASH
                                                    TRIAL SUBPOENAS
18 ALPHABET INC., GOOGLE LLC, and
   LOON LLC,                                        Courtroom:    3, Fifth Floor
19                                                  Judge:        Hon. Beth Labson Freeman
                                                    Date:         July 19, 2019
             Defendants.                            Time:         9:00 a.m.
20
21                                                  Date Filed: June 13, 2016
                                                    Trial Date: August 5, 2019
22
23
24
25
26
                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
27
28

     PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION                Case No. 5:16-cv-03260-BLF (NC)
     TO QUASH SUBPOENAS
         Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 3 of 62



 1 I.       INTRODUCTION, SUMMARY, AND ISSUES PRESENTED.
 2          Three weeks before trial, Google filed a motion on shortened time to quash the trial
 3 subpoenas for Larry Page and Sergey Brin. Brin was subpoenaed for trial a year ago, and both
 4 Page and Brin were long since listed as Space Data trial witnesses. Google made no mention of
 5 its intent to file a motion to quash as the parties spent weeks crafting their Joint Pre-Trial
 6 Statement (filed June 14, 2019). For that matter, Google counsel asked Space Data to provide a
 7 concrete date certain for the Page/Brin trial testimony; as Google put it then, “[b]locking out the
 8 full trial period on their schedules is not possible.” See § II, below. Space Data did so. Id. Why
 9 this expedited motion now?
10          On the merits, it is not Space Data’s obligation to prove that these local and available
11 witnesses should honor their trial subpoenas; it is Google’s burden to show that they should not.
12 See § III (Law), below. Google has not even tried to make that showing, which would normally
13 require affidavits from Messrs. Page and Brin demonstrating unreasonable burden.
14          Both Page and Brin have unique knowledge central to the case. Both went to intimate
15 meetings with Space Data in Mountain View. Both participated in multiple internal small
16 meetings about acquiring Space Data. Both went to Space Data’s facility in Chandler, and spent
17 the better part of the day there. Every Google witness except Larry Page says Page personally
18 made the decision to                                                                      . Larry
19 Page                                 , and
20                          And in its Summary Judgment briefing, Google asserted that Google
21                   because “it was not impressed with Space Data’s                        ,” citing and
22 relying on Mr. Page’s deposition testimony. Space Data is entitled to have a jury assess the
23 relative credibility of Google witnesses.
24          Finally, a deposition is no substitute for live trial testimony. Perhaps both Page and Brin
25 will remember nothing about anything. Fine; let them so tell the jury, and let the jury assess their
26 credibility. No person is above the law. Messrs. Page and Brin work twelve minutes away from
27 the Courthouse. Both should honor the process and appear.
28
                                                      1
     PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION              Case No. 5:16-cv-03260-BLF (NC)
     TO QUASH SUBPOENAS
         Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 4 of 62



 1 II.      THE RECORD.
 2          On April 9, 2018, Space Data served a deposition notice for Larry Page and a deposition
 3 notice for Sergey Brin. Given their prominence, Space Data agreed to limit each deposition to
 4 3.5 hours. Google did not file an “apex” motion to quash, and duly produced both deponents for
 5 deposition in Palo Alto (they did not want to travel to San Francisco).
 6          Space Data deposed Page on June 27, 2018. His deposition started at 12:49 p.m. and
 7 ended at 3:25 p.m. The pace was brisk, and the transcript is 135 pages long.
 8          Space Data deposed Sergey Brin on July 23, 2018. This deposition was shorter, as
 9 Google observes.
10          Space Data then served trial subpoenas for both (Brin on July 23, 2018; Page on March 6,
11 2019). See Declaration of Spencer Hosie (“Hosie Dec.”), Exs. 4 & 5. Google accepted the trial
12 subpoenas for both, but reserved its right to challenge the subpoenas, as Google points out.
13 Google counsel then said, “we would like to confer with you to identify the trial days for which
14 Mr. Page and Mr. Brin would need to appear. Blocking out the full trial period on their
15 schedules is not possible.” Hosie Dec., Ex. 6 (Email from Werdegar to Hosie, March 1, 2019).
16          In early April, this Court heard argument on Google’s Motion for Summary Judgment.
17 Both parties’ briefs discussed Brin and Page’s direct personal involvement, Space Data’s brief
18 particularly. See Hosie Dec., Exs. 7 (Google Summ. J. Br.) at 16:6-8 & 22:13-26; 8 (Space
19 Data’s Summ. J. Opp.) at 1:17-24, 2:14-3:1, 3:20-4:2, 4:19-4:27, 5:9-14, 7:1-7, 11:5-6, 11:15-18,
20 13:1-3 & 25:21-23; 9 (Google Summ. J. Reply) at 10:2-5. The Court issued an Order thereafter,
21 and the Order itself sets out Mr. Page’s personal involvement on the issues now going to trial.
22 See Hosie Dec., Ex. 10 at 5:27-6:4, 6:19-20, 6:24-26, 15:23-26, 16:21-26 & 17:10-12.
23          Given this Order, Space Data counsel wrote to confirm that Google would call Mr. Page
24 at least in Google’s case-in-chief. See Hosie Dec., Ex. 11 (Hosie Email to Werdegar, May 10,
25 2019). Google responded that “Google does not currently plan to do so, but reserves the right to
26 do so depending [sic] as a rebuttal witness depending on Space Data’s case in chief.” See Hosie
27 Dec., Ex. 12 (Kamber Email to Hosie, May 13, 2019) (emphasis added). Space Data counsel
28
                                                    2
     PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION            Case No. 5:16-cv-03260-BLF (NC)
     TO QUASH SUBPOENAS
          Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 5 of 62



 1 immediately responded, “Ok. We will call in ours.” See Hosie Dec., Ex. 13 (Hosie Email to
 2 Kamber, May 13, 2019).
 3           Beginning in early April, the parties began an elaborate meet and confer process to craft a
 4 Joint Pre-Trial Statement. See Hosie Dec., ¶ 2. From its April draft witness list forward, Space
 5 Data listed both Page and Brin as adverse trial witnesses in Space Data’s case-in-chief. See
 6 Hosie Dec., ¶¶ 2, 5 & 7; see also Hosie Dec., Ex. 14. Over multiple exchanges, many weeks,
 7 and multiple meet and confer sessions, Google not once mentioned that it intended to file a last-
 8 minute motion to quash the Page and Brin trial subpoenas. See Hosie Dec., ¶¶ 2-8. Space Data,
 9 however, noted during the parties’ June 6, 2019 in-person pre-trial meet and confer conference
10 that Space Data anticipated calling Page and Brin on August 9, 2019. See Hosie Dec., Ex. 22
11 (Atkinson Email to defense counsel, June 20, 2019). Space Data re-confirmed its anticipated
12 scheduling of Page and Brin’s appearances two weeks later. See id.
13           There matters rested until July 10, 2019, approximately three weeks before trial, and
14 about a month after the parties’ filed Joint Pre-Trial Statement—in which Space Data mentions
15 Page 11 times, and Brin 6 times. See Hosie Dec., ¶¶ 6-8. On that day, Google counsel emailed
16 Space Data saying that Google wanted to file a motion to quash on shortened time, and asked
17 Space Data to agree. See Hosie Dec., ¶ 8. Appreciating that this issue needs to be resolved, and
18 given that the parties are in Court this coming Friday, Space Data took the high road and so
19 agreed.
20 III.      THE LAW.
21           Google bears the burden on its motion to quash. See Sec. & Exch. Comm’n v. Mozilo,
22 No. CV 09-3994-JFW (MANx), 2010 WL 11468959, at *3 (C.D. Cal. Oct. 7, 2010) (“The
23 burden of persuading the court that a subpoena must be quashed on the ground of ‘undue burden’
24 rests with the moving party”) (citations omitted). “To meet that burden, [Google] ‘cannot rely
25 on a mere assertion that compliance would be burdensome and onerous without showing the
26 manner and extent of the burden and the injurious consequences of insisting upon compliance
27 with [Space Data’s] subpoena[s].’” Id. (citations omitted); cf. Updateme Inc. v. Axel Springer
28
                                                      3
     PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION              Case No. 5:16-cv-03260-BLF (NC)
     TO QUASH SUBPOENAS
          Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 6 of 62



 1 SE, No. 17-cv-05054-SI (LB), 2018 WL 5734670, at *2 (N.D. Cal. Oct. 31, 2018) (“The
 2 defendants here, who bear the burden in preventing [C.E.O.’s] deposition, have not made a
 3 similar showing: unlike the CEO and chairman in Celerity, [defendant’s C.E.O.] has not
 4 submitted any declarations …”).
 5          Google’s apex argument does not relieve Google of its burden. Cf. Finisar Corp. v.
 6 Nistica, Inc., No. 13-cv-03345-BLF (JSC), 2015 WL 3988132, at *2 (N.D. Cal. Jun. 30, 2015)
 7 (“Even when the apex doctrine is at issue, however, ‘the burden remains on the party’ seeking to
 8 avoid the deposition.’… A claimed lack of knowledge, by itself, or the fact that the apex witness
 9 has a busy schedule, are both insufficient bases to foreclose otherwise proper discovery”); Apple
10 Inc. v. Samsung Elec. Co., Ltd., 282 F.R.D. 259, 263 (N.D. Cal. 2012) (“‘When a witness has
11 personal knowledge of facts relevant to the lawsuit, even a corporate president or CEO is subject
12 to deposition’”).
13          A plaintiff’s failure to depose a witness weighs in favor of granting a motion to quash a
14 trial subpoena. See Amazon.com, Inc. v. Comm’r of Internal Revenue, T.C. Memo. 2014-245,
15 No. 31197-12, 2014 WL 6980512, at *4 (T.C. Dec. 10, 2014) (“Respondent did not seek to
16 depose Mr. Bezos [Amazon’s C.E.O.] and indicated that Mr. Bezos might not be called even if
17 the motion to quash were denied”) (quashing subpoena to testify at trial) (cited by Google); Plew
18 v. Ltd. Brands, Inc., No. 08 Civ. 3741(LTS)(MHD), 2012 WL 379933, at *3 (S.D.N.Y. Feb. 6,
19 2012) (“Plaintiff has already deposed two senior executives with knowledge of the product, but
20 has made no effort to depose [Victoria Secret’s C.E.O.]”) (granting motion preventing C.E.O.
21 from testifying at trial) (cited by Google).
22          Not one case Google cites—and we are aware of none otherwise—supports the idea that
23 an apex witness with personal knowledge of relevant facts who has been deposed should not
24 come to trial and testify. Most of the cases Google cites involve product-liability cases in which
25 the apex witness knows nothing about the particular facts and circumstances at issue. Just the
26 opposite is true here. Indeed, courts reject the argument that sitting for a deposition relieves a
27 witness from attending trial. See Cartagena v. Serv. Source, Inc., No. 1:17-CV-742, 2019 WL
28
                                                      4
     PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION              Case No. 5:16-cv-03260-BLF (NC)
     TO QUASH SUBPOENAS
         Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 7 of 62



 1 355728, at *4 (M.D. Penn. Jan. 29, 2019) (rejecting defendant’s argument that its C.E.O. should
 2 not have to appear at trial because she “was deposed and [] her deposition testimony should be
 3 sufficient”); Mozilo, 2010 WL 11468959, at *1 (requiring non-party, former Chief Risk Officer,
 4 to testify at trial where non-party had testified for 14.5 hours over two deposition days in the
 5 action, and where non-party had testified for 5 days in another S.E.C. investigation). This is not
 6 surprising, given the strong presumption in favor of live trial testimony:
 7
            In the conduct of the trial itself, any jury would prefer to see and hear important
 8          witnesses in person. In this way, the jury can better assess demeanor and
            credibility. And, live testimony is easier to follow and comprehend than
 9          deposition read-ins or video clips. The difficulty is exacerbated by the fact that
            depositions are often taken before certain fact issues gather importance. They
10          may, therefore, not fully address points decisive to the jury. Live testimony,
            therefore, always is to be preferred over deposition excerpts.
11
     Mozilo, 2010 WL 11468959, at *4, quoting In re Funeral Consumers Antitrust Litig., 2005 WL
12
     2334362, *6 (N.D. Cal. Sep. 23, 2005); see also Fed. R. Civ. P. 43(a) (“At trial, the witnesses’
13
     testimony must be taken in open court unless a federal statute, the Federal Rules of Evidence,
14
     these rules, or other rules adopted by the Supreme Court provide otherwise”).
15
            Where a high-ranking executive has unique personal knowledge relevant to a case, he or
16
     she should be compelled to testify. See, e.g., Apple, 282 F.R.D. at 265 (“In light of the evidence
17
     proffered … that [Samsung’s C.E.O.] was at the head of a strategic shift … at precisely the
18
     [relevant] time … the court is similarly persuaded that [C.E.O.] may have engaged in the ‘type of
19
     hands-on action which demonstrates the unique personal knowledge required …’”) (emphasis
20
     added) (compelling deposition); id. at 267 (finding that emails in which a Samsung Executive
21
     Vice President ordered side-by-side comparison of products, “suggest[ed] at least one area in
22
     which [Executive Vice-President] [sic] has unique, firsthand knowledge (of his own intent and
23
     meaning in issuing such a directive) that cannot be supplied by other means”) (emphasis
24
     added) (compelling deposition); id. at 268 (“[Samsung Senior Vice-President], as the sender, is
25
     likely to have his own unique knowledge of what he intended by his comments and
26
     questions”) (emphasis added) (compelling deposition); Updateme, 2018 WL 5734670, at *2
27
     (denying protective order as to defendant’s C.E.O.’s deposition where it appeared the C.E.O. had
28
                                                     5
     PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION              Case No. 5:16-cv-03260-BLF (NC)
     TO QUASH SUBPOENAS
         Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 8 of 62



 1 “unique first-hand, non-repetitive knowledge (including about his ‘vision’ …”) (emphasis
 2 added); see also Opperman v. Path, Inc., No. 13-cv-00453-JST, 2015 WL 5852962, at *2 (N.D.
 3 Cal. Oct. 8, 2015); Finisar, 2015 WL 3988132, at *3; Oracle Am. Inc. v. Google Inc., No. C-10-
 4 03561-WHA (DMR), 2011 WL 12675492, at *1 & 1 n.1 (N.D. Cal. Jul 21, 2011).
 5 IV.      PAGE AND BRIN HAVE UNIQUE, PERSONAL KNOWLEDGE.
 6          The apex doctrine is designed, for example, to prevent someone from deposing Elon
 7 Musk in a lemon law case about a defective Tesla. Leveraging a case by leveraging an involved
 8 C.E.O. of a big company is a dubious tactic and obviously improper.
 9          That is not what is happening here. Both Page and Brin—particularly Page—were
10 intimately involved in events central to the trial of this case. See Hosie Dec., Exs. 7 at 16:6-8 &
11 22:13-26; 8 at 1:17-24, 2:14-3:1, 3:20-4:2, 4:19-4:27, 5:9-14, 7:1-7, 11:5-6, 11:15-18, 13:1-3 &
12 25:21-23; 9 at 10:2-5; 10 at 5:27-6:4, 6:19-20, 6:24-26, 15:23-26, 16:21-26 & 17:10-12; see also
13 Hosie Ex. 15 (DeVaul Dep.), 133:1-134:24 (Richard DeVaul describing Brin as
14                                          They went to the meetings, went to Space Data, and made
15 the decisions that now actuate this case. They have unique personal knowledge directly on point,
16 including what they in fact thought of the technology, why Google                     , what they did
17 to try to develop Google’s own balloon technology, why they approved Loon                     and so
18 forth.
19          As one specific but telling illustration: Google argued in its Summary Judgment brief that
20                          because it was not impressed by the Space Data                        . It
21 cites Larry Page’s testimony in support. See Hosie Dec., Ex. 7 at 16:6-8. But, if this were so,
22 why did                       Google’s own Dylan Casey to roll-out an SDC-like Google Loon
23                                       just several months after Google said no to Space Data? See
24 Hosie Dec., Ex. 8 at 3:23-4:2. Page hated the technology when owned by Space Data, but loved
25 the idea of rolling out its own balloon constellation. These things are directly in conflict, and
26 Page personally is central to both.
27          Brin was also behind the balloon project idea                        . See Hosie Dec. Ex.
28
                                                      6
     PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION              Case No. 5:16-cv-03260-BLF (NC)
     TO QUASH SUBPOENAS
         Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 9 of 62



 1 16 at GOOG-SD-00146296
 2              ). And his email contradicts the story that Google
 3                               See Hosie Dec. Ex. 17 at GOOG-SD-00146076
 4
 5                                   ).
 6          By way of further example, Page and Brin emailed with former Google X head Sebastian
 7 Thrun about Space Data. In 2010, Page asked Thrun to                                    and told
 8 Thrun about SDC, including that SDC could                                   balloons and that the
 9 balloons were           See Hosie Dec. Ex. 18 at GOOG-SD_00157990; see also Hosie Dec., Ex.
10 19 at GOOG-SD-00288341. In August 2011, Brin emailed Thrun:
11                                                  Thrun then forwarded this Brin email to alleged
12 Loon inventor Richard DeVaul, with the message                                 See Hosie Dec., Ex.
13 20 at GOOG-SD-00288350. Page and Brin’s testimony about these events is particularly
14 important, given that Space Data will not be calling Thrun, since Space Data was not able to
15 depose this apex non-party witness. See Order Re: Thrun Deposition (ECF 271); Order Denying
16 Plaintiff’s Request to Compel Discovery from Witness Sebastian Thrun (ECF 327).
17          Both parties recognize that Brin and Page are important trial witnesses. For example,
18 Space Data has 147 trial exhibits where Page or Brin are the sponsoring trial witnesses. Google
19 itself has 98 documents where Page or Brin are the sponsoring trial witnesses. See Hosie Dec., ¶
20 9.
21          Both Page and Brin are directly involved, with unique personal knowledge. The
22 knowledge being unique, and the case being at the trial stage, it cannot be obtained by other
23 means. If a sitting U.S. President can be deposed, a tech mogul cannot testify? See Clinton v.
24 Jones, 520 U.S. 681 (1997).
25 V.       A DEPOSITION IS NO SUBSTITUTE FOR TRIAL TESTIMONY.
26          Google cites no case that stands for the proposition it claims; specifically, that taking a
27 deposition tilts towards precluding subsequent trial testimony. The law is to the contrary. See §
28
                                                      7
     PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION              Case No. 5:16-cv-03260-BLF (NC)
     TO QUASH SUBPOENAS
         Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 10 of 62



 1 III (Law), above.
 2          A deposition is not trial testimony. It is taken in a different forum and for a different
 3 purpose. With a local witness well within the subpoena power, a capable trial lawyer takes a
 4 deposition to frame trial testimony, not replace trial testimony. So it was here. See, e.g., Hosie
 5 Dec., Ex. 21 (Brin Dep.), 66:25-67:2 (“Mr. Hosie: All right. I am going to end this now on the
 6 assumption that we will have you [Brin] for trial”).
 7 VI.      WHY NOW?
 8          Just to ask this question is to answer it.
 9 VII.     CONCLUSION.
10          For the reasons set forth above, Google’s motion should be denied.
11 Dated: July 17, 2019                     Respectfully submitted,
12
                                            Spencer Hosie
13                                          SPENCER HOSIE (CA Bar No. 101777)
                                            shosie@hosielaw.com
14                                          DIANE S. RICE (CA Bar No. 118303)
                                            drice@hosielaw.com
15                                          BRANDON C. MARTIN (CA Bar No. 269624)
                                            bmartin@hosielaw.com
16                                          DARRELL R. ATKINSON (CA Bar No. 280564)
                                            datkinson@hosielaw.com
17
                                            FRANCESCA M. S. GERMINARIO (CA Bar No. 326208)
18                                          fgerminario@hosielaw.com
                                            HOSIE RICE LLP
19                                          600 Montgomery Street, 34th Floor
                                            San Francisco, CA 94111
20                                          (415) 247-6000 Tel.
21                                          (415) 247-6001 Fax

22                                          Attorneys for Plaintiff
                                            SPACE DATA CORPORATION
23
24
25
26
27
28
                                                         8
     PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION              Case No. 5:16-cv-03260-BLF (NC)
     TO QUASH SUBPOENAS
Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 11 of 62




                 EXHIBIT 7



REDACTED VERSION
 OF DOCUMENT
     Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 12 of 62


 1   KEKER, VAN NEST & PETERS LLP
     ROBERT A. VAN NEST - # 84065
 2   rvannest@keker.com
     MATTHEW M. WERDEGAR - # 200470
 3   mwerdegar@keker.com
     EUGENE M. PAIGE - # 202849
 4   epaige@keker.com
     MATTHIAS A. KAMBER - # 232147
 5   mkamber@keker.com
     RYAN K. WONG - # 267189
 6   rwong@keker.com
     LEAH PRANSKY - # 302246
 7   lpransky@keker.com
     SHAYNE HENRY - # 300188
 8   shenry@keker.com
     ANDREW S. BRUNS - # 315040
 9   abruns@keker.com
     633 Battery Street
10   San Francisco, CA 94111-1809
     Telephone:     415 391 5400
11   Facsimile:     415 397 7188

12   Attorneys for Defendants
     ALPHABET INC., GOOGLE LLC, and LOON LLC
13

14                                  UNITED STATES DISTRICT COURT

15                                 NORTHERN DISTRICT OF CALIFORNIA

16                                        SAN JOSE DIVISION

17   SPACE DATA CORPORATION,                         Case No. 5:16-cv-03260-BLF

18                    Plaintiff,                     DEFENDANTS’ CORRECTED NOTICE
                                                     OF MOTION AND MOTION FOR
19             v.                                    SUMMARY JUDGMENT

20   ALPHABET INC., GOOGLE LLC, and                  Date:      April 11, 2019
     LOON LLC,                                       Time:      9:00 a.m.
21                                                   Dept.:     Courtroom 3 – 5th Floor
                      Defendants.                    Judge:     Hon. Beth Labson Freeman
22
                                                     Date Filed: June 13, 2016
23
                                                     Trial Date: August 5, 2019
24

25

26                  UNREDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED

27                          HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

28


                    DEFENDANTS’ NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
                                         Case No. 5:16-cv-03260-BLF
     1316499
     Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 13 of 62


 1   to” Google); see also id., Exs. A–C. All told, Google’s visit to Space Data lasted approximately

 2   four and a half hours, lunch included. Ex. 16 (Knoblach 30(b)(6) Depo. Tr.) at 324:1–4, 328:18–

 3   20; Ex. 13 (Barkley Depo. Tr.) at 97:9–19.

 4            Shortly after Google’s visit, on February 24, 2008, Google informed Space Data that it

 5   was not interested in engaging in further discussions for the foreseeable future. Ex. 17 at GOOG-

 6   SD-00146120; Ex. 12 (Pearson Depo. Tr.) at 225:16–226:19. Google ended negotiations because

 7   it was not impressed with Space Data’s team or technology. See Ex. 18 (Page Depo. Tr.) at

 8   22:15–23:20; see also Ex. 19 at GOOG-SD-00157611; Ex. 12 (Pearson Depo. Tr.) at 229:3–22.

 9   And with Google having been outbid in the spectrum auction, there was

10                                                                      Ex. 20 at GOOG-SD-00146286;
11   Ex. 12 (Pearson Depo. Tr.) at 235:9–237:2. Also, Google believed that Space Data had leaked
12   Google’s interest in the company to the Wall Street Journal in violation of the NDA. See Ex. 17
13   at GOOG-SD-00146120; Ex. 19 at GOOG-SD-00157611; Ex. 20 at GOOG-SD-00146286; Dkt.
14   No. 344-1 (NDA) ¶ 4 (requiring parties to keep confidential “the fact that discussions or
15   negotiations between the Parties to this Agreement are taking or have taken place”).
16            In July 2011, years after the termination of Google’s discussions with Space Data,
17   Google’s “X” research and development group began to assess the viability of providing wireless
18   internet service to underserved areas of the world via balloons in the stratosphere.5 Richard
19   DeVaul, who came to Google from Apple in 2011, was the initial engineer to work on the project.
20   The project eventually became “Loon.” See Ex. 21 (Teller Depo. Tr.) at 42:7–44:25, Ex. 22

21   (DeVaul Depo. Tr.) at 7:23–8:2, 20:22–23:6, 25:16–28:12; id. Ex. 23 (Biffle Depo. Tr.) at 5:14–

22

23   5
         The general idea of using balloons to provide internet services—an idea that Space Data does
24
     not claim to have originated—appeared on a list of ideas for possible X investigation in late 2009.
25
     See Ex. 27; Ex. 21 (Teller Depo. Tr.) at 23:16–24:20. But it remained just an idea on X’s ideas
26
     list—
27
                                                  well into 2011. See Ex. 28; Ex. 21 (Teller Depo. Tr.)
28
     at 35:10–15, 37:5–21.
                                                       16
             DEFENDANTS’ CORRECTED NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
                                      Case No. 5:16-cv-03260-BLF
     Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 14 of 62


 1   25–28. But Space Data acknowledges that this idea never went anywhere. Id. at 28. And Space

 2   Data fails to offer any evidence that anyone inside Google used or disclosed any of Space Data’s

 3   asserted trade secrets or alleged confidential information in connection with this short-lived idea.

 4   The closest Space Data comes is its citation to a July 1, 2008 email from Minnie Ingersoll,

 5

 6

 7   “[i]n this email, Ingersoll forwarded a link to the Google Wiki” for Space Data, and further

 8   asserts that this wiki “contained all of the Space Data confidential and highly confidential

 9   information Google had secured through its due diligence[.]” Id. at 27. But, as discussed, Space

10   Data’s claims concerning the contents of the wiki are inaccurate. Other than stale financial
11   statements, the wiki does not contain any Space Data asserted trade secrets or other confidential
12   information. See Hansman Decl., Ex. A ¶¶ 342–58.
13            Space Data also points to a handful of documents and emails from 2009 through 2011
14   indicating that
15                                 , and that the idea was one of many on a list to be considered by
16   Google X. Ex. 31 (Rog. 14 Response) at 28. But, again, the idea of using balloons for wireless
17   communications is not claimed by Space Data to be a trade secret or even confidential. See, e.g.,
18   Ex. 9 (Knoblach 30(b)(6) Depo Tr.) at 156:20–25. And far from establishing any improper use of
19   any of Space Data’s asserted trade secrets or any other confidential information, the emails to
20   which Space Data points reflect Google’s consideration of only public information about Space

21   Data.

22

23   See Ex. 34 at GOOG-SD-00288341; Ex. 35; Ex. 18 (Page Depo. Tr.) at 111:20–118:10.

24   Likewise, when

25                                                                     . Ex. 31 (Rog. 14 Response) at

26   28; Ex. 36; Ex. 37 (Alder Depo. Tr.) at 259:12–20.

27            Next, Space Data points to Google’s consideration in early 2011

28                                                                                        . See Ex. 31
                                                       22
             DEFENDANTS’ CORRECTED NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
                                      Case No. 5:16-cv-03260-BLF
     Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 15 of 62


 1                                               KEKER, VAN NEST & PETERS LLP

 2
     Dated: January 15, 2019               By:   /s/ Robert A. Van Nest
 3
                                                 ROBERT A. VAN NEST
 4                                               MATTHEW M. WERDEGAR
                                                 EUGENE M. PAIGE
 5                                               MATTHIAS A. KAMBER
                                                 RYAN K. WONG
 6                                               LEAH PRANSKY
                                                 SHAYNE HENRY
 7                                               ANDREW S. BRUNS
                                                 Attorneys for Defendants
 8                                               ALPHABET INC., GOOGLE LLC, and
                                                 LOON LLC
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            26
          DEFENDANTS’ CORRECTED NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
                                   Case No. 5:16-cv-03260-BLF
Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 16 of 62




                 EXHIBIT 8



REDACTED VERSION
  OF DOCUMENT
          Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 17 of 62



 1 SPENCER HOSIE (CA Bar No. 101777)
   shosie@hosielaw.com
 2 DIANE S. RICE (CA Bar No. 118303)
   drice@hosielaw.com
 3 BRANDON C. MARTIN (CA Bar No. 269624)
 4 bmartin@hosielaw.com
   DARRELL R. ATKINSON (CA Bar No. 280564)
 5 datkinson@hosielaw.com
   HOSIE RICE LLP
 6 600 Montgomery Street, 34th Floor
   San Francisco, CA 94111
 7 (415) 247-6000 Tel.
 8 (415) 247-6001 Fax
 9 Attorneys for Plaintiff
   SPACE DATA CORPORATION                                          UNREDACTED VERSION
10                                                                 OF DOCUMENT SOUGHT
11                                                                 TO BE SEALED

12                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
13                                 SAN JOSE DIVISION
14
     SPACE DATA CORPORATION,                           Case No. 5:16-cv-03260-BLF
15
                   Plaintiff,                          PLAINTIFF SPACE DATA
16                                                     CORPORATION’S OPPOSITION TO
     v.                                                DEFENDANTS’ MOTION FOR
17                                                     SUMMARY JUDGMENT
   ALPHABET INC., GOOGLE LLC, and
18 LOON LLC,                                           Date:         April 11, 2019
                                                       Time:         9 a.m.
19                                                     Courtroom:    3, Fifth Floor
                   Defendants.                         Judge:        Hon. Beth Labson Freeman
20
                                                       Date Filed: June 13, 2016
21
                                                       Trial Date: August 5, 2019
22
23
24
25
26
27
28


     PLAINTIFF’S OPP. TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT       Case No. 5:16-cv-03260-BLF
         Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 18 of 62



 1 I.       INTRODUCTION AND STATEMENT OF ISSUES.
 2          On Trade Secrets: Google ignores most of the facts showing misappropriation. It then
 3 debates the few facts it acknowledges. On the record, the evidence proves that Google
 4 misappropriated Space Data’s (“SDC”) trade secrets and breached the NDA.
 5          On ʼ193 Infringement: Without admitting as much, Google raises a new claims
 6 contention on summary judgment. It now says that the term “relative location” must be
 7 determined via a “vector,” which it defines as the “distance and direction” between balloons.
 8 But the claims do not mention a “vector.” Nor distance. Nor direction. Google’s new claims
 9 construction comes too late, violates the Patent Local Rules, contradicts Google’s position in
10 claims, and wars with this Court’s construction of the larger phrase including the words “relative
11 location.”
12          On Willfulness: Google overlooks that it is being sued on the patent it wrote to protect
13 Loon. When Google owned these claims, they were valid and covered Loon. Now that SDC
14 owns them, they are invalid and do not cover Loon. Willfulness is always a factual inquiry;
15 Google simply ignores the facts it finds inconvenient.
16 II.      STATEMENT OF THE FACTS.
17          In the Beginning: In fall 2007, SDC met several times with Google, including two
18 meetings with Brin and Page. Ex. 42 (all “Ex.” cites are to the Hosie Dec.). Google planned to
19 bid on FCC spectrum and thought that SDC could build-out the spectrum quickly. Ex. 43.
20          Google’s interest changed. By November, both Brin and Page concluded that Google
21 should            , spectrum results regardless. Ex. 44 (Google emails) (“
22
23
24
25          Minnie Ingersoll, a Harvard MBA, led Google’s team. In late November, Ingersoll asked
26 Mike Pearson—Corp. Dev.—to move SDC into “formal deal terms.” Ex. 45. The parties signed
27 Google’s NDA as of December 1, 2007. Pearson then asked SDC for confidential data so that
28 Google could conclude its diligence. Ex. 46.
                                                     1
     PLAINTIFF’S OPP. TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT             Case No. 5:16-cv-03260-BLF
         Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 19 of 62



 1          In December, Ingersoll asked SDC for a final technical meeting at the SDC facility in
 2 Arizona. Ex. 47. Ingersoll also built a “Wiki” page—an internal Google website—to host all of
 3 the confidential SDC information Google had and would receive, including Google notes. Ex.
 4 48. Ingersoll sent the Wiki address to every member of                           oup, even those
 5 having nothing to do with SDC. Ex. 49.
 6          The Wiki was replete with confidential SDC information, including financials, customers
 7 and revenue, valuations, and technical use cases. The Wiki excerpted and quoted portions of
 8 highly confidential SDC documents. See Ex. 50.
 9          Ingersoll also pressed Pearson to circulate an acquisition term sheet: “Mike … Can we
10 push forward towards agreeing on a price? Is it realistic that we could have a draft term sheet by
11 the end of next week?” Ex. 51.
12          From December 4th forward, SDC participated in many technical conference calls. See
13 e.g., Ex. 52. Google then uploaded or linked what it learned to its Wiki site. See e.g., Ex. 53.
14          The parties set the final technical meeting for February 15, 2008. Just prior, Ingersoll
15 asked Google engineer Phil Gossett to upload to the Wiki the details of Gossett’s conversations
16 with Page about how Google could use the SDC technology (known internally as “
17                             ). Ex. 54.
18          Gossett did so, writing that
19
20                                   Ex. 55 (emphasis ours). Gossett said,
21                                                    Id. (emphasis ours). Gossett said that the
22 balloon constellations would “float with the prevailing winds,” and so not “require huge amounts
23 of power.” Id.
24          Page’s conclusion on how Google could use SDC’s technology included:
25              •
26
27
28 Id. (emphasis ours). These Page-Gossett points later surfaced in Loon’s presentation to secure
                                                  2
     PLAINTIFF’S OPP. TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT              Case No. 5:16-cv-03260-BLF
         Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 20 of 62



 1 Google approval and funding for Loon. See below.
 2          In preparing for the SDC tour, Ingersoll enlisted many of her Access team members in
 3 reviewing SDC confidential information, several of whom would work directly on Loon later.
 4 Ex. 56 (e.g., Alec Proudfoot; Ryan Falor).
 5          The February 2008 Tour: Google brought five cameras to the tour. Germinario Dec, ¶
 6 3. Prior to the tour, Ingersoll promised that she and others would take “good notes.” Ex. 57.
 7 The photos show five Google employees with notebooks or laptops, including one actually
 8 taking notes. Germinario Dec., ¶ 11. One engineer, McCloskey, admitted that he took notes, but
 9 said he later destroyed them. Ex. 58. (Google produced no notes). Google produced only some
10 of the photos it took during the tour. Based on the metadata, numerous images are missing.
11 Germinario Dec., ¶ 3. Post-tour, one of the lawyers emailed Page some images, saying “these
12 will not be posted or emailed to anyone – for obvious reasons.” See Ex. 73 (emphasis ours).
13          During the tour, the SDC executives explained SDC’s technology in detail. Ex. 74. This
14 was not a general press tour; it was unprecedented in SDC’s history in the depth of disclosure.
15 Ex. 75; Knoblach Dec., ¶¶ 5 & 7.
16          After the tour, Ingersoll asked her team if Google should buy SDC. Ex. 76. On February
17 21, 2008, Google decided to give SDC the “silent treatment,” citing anger over a Wall Street
18 Journal article published days earlier. Ex. 77. This was pretextual: Google knew about the
19 article before the tour, and its post-visit emails reflect neither anger nor consternation. Ex. 78;
20 see also Knoblach Dec., ¶ 6. Google team members testified that Page was angry about the
21 article and killed the SDC deal; Page testified that he did not know who killed the SDC
22 acquisition, nor when, nor why. Ex. 79.
23          The Google SDC Birthday Rollout: In May 2008, after Google said “no” to SDC,
24 and         asked Google
25                                         commemorate Google’s tenth anniversary (September
26 2008). Casey emailed members of the Google SDC team, asking for help:
27
28
                                                      3
     PLAINTIFF’S OPP. TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT               Case No. 5:16-cv-03260-BLF
         Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 21 of 62



 1
     Ex. 80 (emphasis ours). Ingersoll sent the Wiki site link to Casey:
 2
            Dylan
 3
 4
 5
 6
 7 Id. Casey then emailed Ingersoll to set a meeting for the next day:
 8          Minnie, Can we meet asap? I’d like [to] get up to

 9
10 Id. Casey then asked an odd question: “
11                                                                           Ex. 81. Ultimately, the

12 group concluded that Google could not roll-out an SDC network in just two months.
13        Alder, Conrad, McCloskey, and Ingersoll said that they did not know whether Google

14 had an NDA with SDC. Ex. 82. Ingersoll testified that she did not “remember” if she cared if it
15 were proper to share the SDC information with Casey. Ex. 83.
16          2009-2010: Sebastian Thrun and the “X” Hot List: Sebastian Thrun co-founded the

17 Google “Moonshot” factory, now “X.” In 2009, X circulated a “hot 100” list of ideas. A balloon
18 “internet backbone” was on the first page. Ex. 84.
19          In 2010, Page asked Thrun to explore a balloon network and told Thrun about SDC,

20 including that
21 Ex. 85. These points were not on SDC’s public website. Thrun then contacted Google SDC
22 team members and talked to Brin about SDC. Ex. 86.
23       The Secret Spectrum Survey: In February 2011, Google employee Milo Medin

24 concluded that Google                                                   As Medin put it to Page:

25
26
27
     Ex. 87 (emphasis ours).
28
                                                     4
     PLAINTIFF’S OPP. TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT           Case No. 5:16-cv-03260-BLF
         Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 22 of 62



 1          Richard DeVaul and Loon’s Immaculate Conception: Astro Teller became the co-head
 2 of X in 2009. In 2011, Teller recruited Apple engineer Richard DeVaul, and DeVaul joined X
 3 on June 22, 2011. DeVaul first worked on an                              . Thereafter, he met
 4 with Thrun and Teller, who told him that                                                   . Ex.
 5 88. DeVaul denied that Teller or Thrun
 6                                     Ex. 89.
 7          On July 11, 2008, 15 business days after joining X, DeVaul set a meeting to discuss
 8                                                                                                  ”
 9 Ex. 90. The next day, DeVaul diagrammed a balloon. Ex. 91. (This diagram appeared months
10 later in DeVaul’s presentation used with Page to secure Loon approval; see below). This
11
12
13
14          . Id. No Google documents reflect how DeVaul derived these ideas in days.
15          On July 28, 2011, DeVaul created a spreadsheet assessing a balloon network. The
16 spreadsheet largely recounts public information on wireless technology. But one page of the
17 spreadsheet says that Loon
18
19
20                                                                 .” Ex. 50. No Google documents
21 show DeVaul independently confirming that small balloon fleets would work, that San Francisco
22 could be covered
23                         (other conclusions on the spreadsheet are footnoted to sources). DeVaul’s
24 conclusions were, in fact,                                          . Ex. 93 (Loon co-inventor
25 Biffle: “                                                                   ”).
26          On August 3, 2011, DeVaul sent a revised invite:
27
28
                                                    5
     PLAINTIFF’S OPP. TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT            Case No. 5:16-cv-03260-BLF
         Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 23 of 62



 1          In a Surprising Meeting, Page Greenlights Loon: In November, DeVaul and Teller met
 2                                            . DeVaul’s presentation contains
 3
 4                                               Compare Ex. 103 with Ex. 104. Page
 5
 6 Ex. 105. Leaving the meeting,
 7                                                                                Ex. 106.
 8          DeVaul’s presentation deck ties directly to SDC confidential information. Google’s Ela
 9 Beres worked directly with Larry Alder and Ingersoll in 2011. On September 27, Ingersoll noted
10 that she
11
12            ). Beres met with DeVaul and Teller, and confirmed that they asked her to put together
13 a “quick model” on balloon economics. Ex. 108. Beres sent this mail to Ingersoll and Alder. Id.
14 Beres then prepared a spreadsheet with balloon cost and other data and sent the information to
15 DeVaul, Ingersoll, and others. Ex. 109. Google’s production metadata identifies the
16 “custodians” of this spreadsheet as “Alder” and “Minnie Ingersoll,” the prior SDC team leaders.
17 Id.
18          Google left its SDC Wiki page up for years. Its 30(b)(6) witness on the Wiki, Pearson,
19 could not even say whether the Wiki remains up today. Ex. 110. Numerous Google employees
20
21              . 111.) At least two of the                                        Ex. 112.
22
23                                 . 113. Every full-time Google employee could
24                                                                        . 114 & 111.
25          Google unveiled Loon in 2013. Alphabet rolled out Loon as a new company in 2018. It
26 now competes directly with SDC. Ex. 115; Knoblach Dec., ¶ 11.
27          Loon Patents SDC’s Invention: In January 2012, Google began filing Loon patent
28 applications. In the first foundational filing, Google claimed a balloon constellation exploiting
                                                     7
     PLAINTIFF’S OPP. TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT             Case No. 5:16-cv-03260-BLF
         Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 24 of 62



 1 early Loon engineers. See above, § II. They all testified that they did not know whether there
 2 was an NDA, much less what was confidential and what not. Are we to believe that these
 3 employees then somehow carefully parsed what they told their counterparts, e.g. editing out the
 4 confidential points?
 5          The documents and information chain (
 6                 how that key SDC information migrated             , and did so in writing.
 7          As initially conceived in the
 8 inexpensive, and looked exactly like the SDC balloons. The cost information was the same.
 9 And, at a macro level, Loon did and does exactly the same thing that SDC does: flies balloons
10 together using ambient winds alone to provide coverage. Were these similarities all
11 coincidental? Cf. Think Village-Kiwi, LLC v. Adobe Sys., Inc., No. C 08-04166 SI, 2009 WL
12 3837270, at *4 (N.D. Cal. Nov. 16, 2009) (“[A] jury could infer from [defendant’s] use of
13 [plaintiff’s] unique catchphrase that [defendant] used [plaintiff’s] confidential information in
14 developing [product]”).
15          Google also says that it killed the SDC deal because Page “was not impressed with Space
16                                Br. at 16:7. Why, then, did Page press
17                in 2008, just months after the tour?                                     Why did he
18                                      Google also says it did not want SDC because it lost the
19 spectrum bid. But it knew it lost the                                        . Ex. 138. Google’s
20 internal emails say that it wanted SDC regardless of spectrum results. Ex. 139.
21          The converse matters, too. Google has no documentary evidence showing independent
22 development. Where did DeVaul get the idea? How did he know as of July 28, 2011, as he
23                                                                                         ? Where
24 did he secure the cost information?                                                      ? And how
25 did he do this work with only one work product, a diagram on a white board?
26          Nor did Google limit SDC’s confidential information to the SDC acquisition process;
27 Google knows how to use a clean room protocol when it wants to.
28          Google lead Ingersoll denied that Google was conducting a due diligence, claimed not to
                                                     11
     PLAINTIFF’S OPP. TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT              Case No. 5:16-cv-03260-BLF
         Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 25 of 62



 1                                                                  There is a straight line from
 2 SDC financial disclosures to Google, to Beres, to DeVaul, and then, through the “Daedalus”
 3 presentation deck, to Page. Information recorded is not memory unaided.
 4          Thermal Management: DeVaul conceded that thermal management created serious
 5 challenges for stratospheric ballooning. Ex. 143. In the tour, SDC walked Google through its
 6 disassembled payloads. Ex. 144. Google took photographs of those payloads that
 7
 8                                                                                        See Ex. 145.
 9 Combinations of these techniques are SDC trade secrets. See Ex. 146 at 4:25-5:9, 5:18-22, 6:3-6.
10 These techniques seem simple, but are actually
11                    Ex. 147 (emphasis ours); see also id.                        ) (emphasis ours);
12 cf. Ex. 146 at 6:18-24.
13          Google struggled to                    Ex. 148 at 97,
14                       , id. at 99, which it now uses                            . Compare id. at
15 202 with Ex. 149 at Exhibit C at 1 & 3; see also Ex. 150.
16                                                                     . Ex. 151
17
18                      . Ex. 152.
19          The NOC Trade Secrets: SDC displayed and Google photographed the data that SDC
20 captures, monitors, and analyzes including: (
21
22           Ex. 153 at 9:22-10:9. Google focused on the
23
24                                             Ex. 154 at 19-20
25                                                                         The same flights tracked
26                      . Id. at 18-19.                                         Ex. 155.
27                                                                           . 156
28                                                                             Ex. 157 (flight
                                                     13
     PLAINTIFF’S OPP. TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT            Case No. 5:16-cv-03260-BLF
         Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 26 of 62



 1 date for determining which conduct is pre-suit is the date of the patentee’s affirmative
 2 allegation”). Google may cite MasterObjects, Inc. v. Google, Inc., No. C 11-1054 PJH, 2013
 3 WL 12177460 (N.D. Cal. May 2, 2013) to the contrary. This opinion was pre-Mentor Graphics,
 4 and is flawed: under that decision, if SDC filed a new ʼ193/’706 case, there would be notice; if it
 5 amended its existing ’941 complaint, there would not. This cannot be right.
 6          Prior to the TAC, Google knew that SDC accused Loon of infringing issued patents;
 7 Google had pre-suit notice. See Ex. 199. Even short notice is notice enough. See Nat’l Presto
 8 Indus., Inc. v. West Bend Co., 76 F.3d 1185, 1193 (Fed. Cir. 1996) (complaint filed the day
 9 patent issued could assert willfulness given “several months’ advance notice” of the issue date);
10 see also Malibu Boats, LLC v. MasterCraft Boat Co., LLC, No. 3:16-cv-82-TAV-HBG, 2016
11 WL 8286158, at * 3-5 (E.D. Tenn. 2016).
12          Post-Suit Conduct is Enough: Finally, a willfulness claim may be based solely on post-
13 TAC conduct charged by a subsequent (here the fifth amended) Complaint, as Google knows.
14 See Word to Info, Inc. v. Google Inc., 140 F. Supp. 3d 986, 990 (N.D. Cal. 2015) (cited by
15 Google). Nor does a plaintiff forfeit a willfulness claim if it does not seek a preliminary
16 injunction. See PersonalWeb, 2017 WL 2180980, at *20.
17          As to the ʼ706, willfulness remains relevant to attorneys’ fees even absent damages. See
18 Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1340 (Fed. Cir. 2004).
19 VII.     CONCLUSION.
20          Like a fungus in a forest, Google Loon was rooted in confidential information Google
21 learned from SDC. There is a straight line from SDC confidential disclosures to Google’s Wiki,
22 to DeVaul, and then recycled to Page for Loon approval, all nicely now sanitized as an original
23 Google project.
24          On infringement, Google is sidling into a claims dispute while pretending otherwise.
25 Why not ask this Court to construe “relative location” at claims? How, now, can Google square
26 its “vector” definition with the Court’s actual construction? And how can it do all of this while
27 pretending otherwise?
28 Dated: February 15, 2019               Respectfully submitted,
                                                   25
     PLAINTIFF’S OPP. TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT             Case No. 5:16-cv-03260-BLF
         Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 27 of 62



 1
                                          /s/ Spencer Hosie
 2                                        SPENCER HOSIE (CA Bar No. 101777)
                                          shosie@hosielaw.com
 3                                        DIANE S. RICE (CA Bar No. 118303)
                                          drice@hosielaw.com
 4                                        BRANDON C. MARTIN (CA Bar No. 269624)
                                          bmartin@hosielaw.com
 5                                        DARRELL R. ATKINSON (CA Bar No. 280564)
                                          datkinson@hosielaw.com
 6
                                          HOSIE RICE LLP
 7                                        600 Montgomery Street, 34th Floor
                                          San Francisco, CA 94111
 8                                        (415) 247-6000 Tel.
                                          (415) 247-6001 Fax
 9
10                                        Attorneys for Plaintiff
                                          SPACE DATA CORPORATION
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    26
     PLAINTIFF’S OPP. TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT    Case No. 5:16-cv-03260-BLF
Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 28 of 62




                 EXHIBIT 14



   REDACTED VERSION
     OF DOCUMENT
                            Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 29 of 62
                                                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY




                                               Space Data Corporation v. Google LLC et al.
                                                   Case No. 5:16-cv-03260-BLF (NC)

                                                   Preliminary Plaintiff’s Witness List

       Space Data Corporation (“SDC”) anticipates calling in its case-in-chief the following witnesses, either live or by deposition.

        This list is not a commitment that Plaintiff will call any particular witness at trial, or a representation that any of the witnesses
listed are available or will appear for trial. If any witness is unavailable, Plaintiff reserves the right to use his or her deposition
testimony. Plaintiff reserves the right to call any witness identified as a “will call” witness by designation and vice versa.

        Plaintiff also reserves the right to call at trial in its case: (1) any persons identified by Defendants on its witness list live or by
deposition; and (2) additional witnesses not identified herein based upon any developments that may occur leading up to and/or during
the course of the trial. These disclosures are made based on the information that is reasonably available to SDC at this time and at this
stage of the proceedings. Plaintiff reserves the right to modify the list depending on the case developments and court rulings. Further
investigation and analysis may yield additional information. As additional information becomes available, SDC reserves the right to
supplement, revise, correct, clarify or otherwise amend these disclosures.

       Plaintiff reserves all rights with respect to testimony that would be solely for the purpose of impeachment or rebuttal, or
witnesses that would be called solely for impeachment or rebuttal.

       This list is provided expressly subject to and without waiving any applicable privileges, protections or other immunities,
including the attorney-client privilege and the work-product doctrine.

       A.      Fact Witnesses Who May Be Called in Connection to Plaintiff.

       Witness                                 Short Statement of the Substance of Testimony                      Will Call/May Call
 Gerald Knoblach           Gerald Knoblach is the CEO and co-founder of SDC. Mr. Knoblach is expected to          Will call
                           testify about the concept development, research, planning, and organizational work for
                           SDC; conception and reduction to practice of the inventions claimed in the Patents-in-
                           Suit; reaction to the inventions covered by the Patents-in-Suit; inventorship of the
                           Patents-in-Suit; secondary considerations of non-obviousness as to the Patents-in-Suit
                           within his personal knowledge; the prosecution of the Patents-in-Suit and related
                                                                       1
                                                                                                         Preliminary Plaintiff’s Witness List
                  Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 30 of 62
                                      HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY




                 patents or patent applications, including the ’193 Interference and the issuance of
                 certificates of correction; research, development, design, function, and operation of
                 SDC’s Practicing Products; SDC meetings with Google; SDC NDAs and NDA with
                 Google; disclosures in the February 19, 2008 email to Mike Pearson re “Space
                 Data/Google Confidentiality Agreement”; trade secrets and confidential information
                 shared with Google; the information identified in Space Data’s Fifth Amended
                 2019.210 Trade Secret Disclosures; wind analysis; research and development of
                 steering balloons, managing a fleet of balloons and/or stationkeeping; thermal
                 management; SDC NOC tours and security; Google’s February 2008 tour; post-tour
                 emails, conversations and interactions with Google; steps taken to protect trade secrets
                 and confidential information; specific features of each of the SDC trade secrets, the
                 ʼ193 and ʼ706 patents; competition with Google and the market for SDC’s
                 technologies; SDC spectrum; marketing and sales of its product; SDC customers;
                 efforts to provide wireless communications services to Puerto Rico; funding; damages
                 caused by Google’s misappropriation of the trade secrets, breach of contract and
                 infringement; the cost of developing SDC’s trade secrets; SDC’s performance under
                 the parties’ NDA; subjects covered in his depositions; information pertaining to
                 topic(s) for which he is a FRCP 30(b)(6) designee; and factual assertions in the FAC.
                 He may also testify concerning documents on the exhibit list that are either authored
                 by or were sent to him or are the subject matter of his declarations submitted in the
                 case; and the maintenance and content of SDC business records on the exhibit list.
George Ritchie   Mr. Ritchie is the C.F.O. of SDC. Mr. Ritchie is expected to testify about SDC’s         Will call
                 business operations, including costs, logistics, strategy, finances, business and
                 financial planning; SDC financial statements from 2008-present; SDC revenues, costs
                 and profits; SDC development costs and expenses related to trade secrets; the
                 development, contents, purpose and use of the financial model shared with Google;
                 SDC business plans for providing broadband communications services to commercial
                 customers from 2008-present; SDC’s technology, finances, business relationships;
                 funding; SDC’s efforts to maintain the secrecy of its proprietary confidential
                 information, including trade secrets; competition with Google; market for and sales of
                 its product; subjects covered in his deposition; information pertaining to topic(s) for
                 which he is a FRCP 30(b)(6) designee; and factual assertions in the FAC. He may
                 also testify concerning documents on the exhibit list that are either authored by or

                                                          2
                                                                                           Preliminary Plaintiff’s Witness List
                  Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 31 of 62
                                      HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY




                 were sent to him or on the subject matter of his declarations submitted in this case;
                 and the maintenance and content of SDC business records on the exhibit list.
Jim Wiesenberg   Mr. Wiesenberg is SDC’s Chief Strategy Officer and Board Member. Mr. Wiesenberg May call
                 is expected to testify about SDC strategic alliances with wireless service providers and
                 equipment manufacturers; SDC business and spectrum sales; NOC tours and security;
                 meetings with Google and Google’s February 2008 tour and information shared;
                 financial information shared with Google; SDC efforts to protect trade secrets and
                 confidential information; SDC Private Placement Memorandum; subjects covered in
                 his deposition; and factual assertions in the FAC. He may also testify concerning
                 documents on the exhibit list that are either authored by or were sent to him.
Eric Frische     Eric Frische co-founded SDC and served as its CTO and as a Director. Mr. Frische is Will call
                 expected to testify about the conception and reduction to practice of the alleged
                 inventions claimed in the Patents-in-Suit; reaction to the inventions covered by the
                 Patents-in-Suit; inventorship of the Patents-in-Suit; secondary considerations of non-
                 obviousness as to the Patents-in-Suit within his personal knowledge; the prosecution
                 of the Patents-in-Suit and/or related patents or patent applications, including the ’193
                 Interference; balloon and payload design and testing; the design of SDC’s technology
                 for various features including steering its balloons, managing a fleet of balloons
                 and/or stationkeeping; research and development of thermal management; the NOC;
                 systems and information displayed and explained to Google during facility tour;
                 research, development and design of flight data monitoring system information
                 displayed and explained to Google; the disclosures identified in his February 19, 2008
                 email to Mike Pearson re: “Space Data/Google Confidentiality Agreement”; subjects
                 covered in his depositions; information pertaining to topic(s) for which he is a FRCP
                 30(b)(6) designee; and factual assertions in the FAC. He may also testify concerning
                 documents on the exhibit list that are either authored by or were sent to him.
Chad DeMeese     Mr. DeMeese is a former SDC NOC operator and GIS software engineer. Mr.                  Will call
                 DeMeese is expected to testify about the information identified in Space Data’s Fifth
                 Amended 2019.210 Trade Secret Disclosures; the research, development, testing and
                 use by SDC of its confidential information and trade secrets identified in the FAC and
                 in the Fifth Amended 2019.210 Trade Secret Disclosures; the wind data on display
                 during Google’s February 2008 tour; testing, function, operation and use of SDC
                 technology for steering its balloons, managing a fleet of balloons and/or

                                                          3
                                                                                          Preliminary Plaintiff’s Witness List
                      Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 32 of 62
                                           HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY




                     stationkeeping; the “NOC” systems displayed and explained to Google including data
                     monitored and displayed; testing, function, operation and use of flight data displayed
                     and explained to Google; subjects covered in his depositions; information pertaining
                     to topic(s) for which he is a FRCP 30(b)(6) designee; and the factual assertions in the
                     FAC. He may also testify concerning documents on the exhibit list that are either
                     authored by or were sent to him; and the maintenance and content of SDC business
                     records on the exhibit list.
Bruce Barkley        Bruce Barkley is the former SDC V.P. of Operations. Mr. Barkley will testify about         May call
                     SDC’s commercial balloon networks; SDC NOC tours and NDAs and security; SDC
                     customers; SDC payloads; SDC balloon launching for the commercial network; wind
                     data; skysites; SDC NDAs; information pertaining to topic(s) for which he is a FRCP
                     30(b)(6) designee; subjects covered in his depositions; and factual assertions in the
                     FAC. He may also testify concerning documents on the exhibit list that are either
                     authored by or were sent to him.
William McCullough   William McCullough is the SDC Director of Mechanical Engineering. Mr.                      May call
                     McCullough is expected to testify about thermal management, skysite and payloads;
                     balloon design; the tour of the SDC facility; NOC tours; subjects covered in his
                     depositions; information pertaining to topic(s) for which he is a FRCP 30(b)(6)
                     designee; and factual assertions in the FAC. He may also testify concerning
                     documents on the exhibit list that are either authored by or were sent to him.
Bryan P. Collins     Mr. Collins was counsel for Space Data. Mr. Collins is expected to testify regarding       May call
                     prosecution of the Patents-in-Suit, including the ’193 Patent interference, and subjects
                     covered in his deposition. He may also testify concerning documents on the exhibit
                     list that are either authored or reviewed by him or were sent to him.
Robert CF Perez      Mr. Perez was counsel for Space Data. Mr. Perez is expected to testify regarding           May call
                     prosecution of the Patents-in-Suit, including the ’193 Patent interference, and subjects
                     covered in his deposition. He may also testify concerning documents on the exhibit
                     list that are either authored or reviewed by him or were sent to him.
Charles F. Wieland   Mr. Wieland is counsel for Space Data. Mr. Wieland is expected to testify regarding        May call
III                  prosecution of the ’193 Patent, including the issuance of the priority certificate of
                     correction, and subjects covered in his deposition. He may also testify concerning
                     documents on the exhibit list that are either authored or reviewed by him or were sent
                     to him.

                                                               4
                                                                                                Preliminary Plaintiff’s Witness List
                             Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 33 of 62
                                                   HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY




    Larry Page* 1           Mr. Page is Google’s co-founder, Chief Executive Officer of Alphabet Inc., and       Will call
                            former Google C.E.O. Mr. Page may testify about meetings with SDC and Google’s
                            February 2008 tour; knowledge of photos taken but not emailed or posted “for
                            obvious reasons” but put on the wiki; discussions, emails, analyses, meetings and
                            communications regarding SDC and SDC balloon technology; meetings, emails and
                            communications with Richard DeVaul, Astro Teller, Sergey Brin, Sebastian Thurn,
                            Phil Gossett and other Google employees re: Loon development; meetings, emails and
                            communications with Anne Bray and others regarding Loon’s commercial viability
                            and success; the “X” Hot List; “unconventional use cases”; conclusions on how
                            Google could use SDC technology; the spectrum survey; decision to greenlight
                            DeVaul’s idea and funding; communications with Dylan Casey to roll-out an SDC
                            constellation in 2008; Loon strategy, roll-out and practices; Loon projections and
                            financials; Alphabet and Google financials; documents on the exhibit list that are
                            either authored by or were sent to him and any subjects covered in his deposition.
    Sergey Brin*            Mr. Brin is Google’s co-founder and President of Google’s parent company, Alphabet Will call
                            Inc. Mr. Brin may testify about meetings with SDC and Google’s February 2008 tour;
                            knowledge of photos taken but not emailed or posted “for obvious reasons” but put on
                            the wiki; knowledge of WSJ article; Mr. Brin’s 2011 communications (including
                            emails) with Sebastian Thrun regarding SDC and the Wall Street Journal article;
                            discussions, emails, analyses, meetings and communications regarding SDC and SDC
                            balloon technology; knowledge of Google’s lost spectrum bid; meetings, emails and
                            communications with Richard DeVaul, Astro Teller, Larry Page, and other Google
                            employees re: Loon development; meetings, emails and communications with Anne
                            Bray and others regarding Loon’s commercial viability and success; bi-weekly and
                            monthly Loon business update meetings; Loon manager Mike Cassidy’s July 2014
                            economic review; Loon strategy, roll-out and practices; Loon projections and
                            financing; Alphabet and Google financials; documents on the exhibit list that are
                            either authored by or were sent to him and any subjects covered in his deposition.

1
    As to any witness identified with an asterisk (“*”), Space Data intends to call that witness in its case-in-chief only if Defendants

decline to call the witness in their case-in-chief.


                                                                       5
                                                                                                        Preliminary Plaintiff’s Witness List
                     Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 34 of 62
                                         HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY




Richard DeVaul*     Mr. DeVaul is a former Director at Alphabet, Inc.’s Research Lab X and lead Loon        Will call
                    inventor. Mr. DeVaul may testify about his work on a balloon-borne internet
                    constellation; discussions, emails, meetings or other communications with Larry Page,
                    Sergey Brin, Astro Teller, Dan McCloskey, Minnie Ingersoll, Josh Weaver, Sebastian
                    Thrun, Larry Alder, Phil Gossett, and any other Google employee re: balloon
                    technology in 2008; DeVaul’s drawings on the whiteboard; Daedalus presentation; the
                    development of Daedalus/Project Loon; Project Loon; the brainstorming session
                    entitled “WiMax for the World,” and development and use of wind data or wind
                    models for Daedalus/Project Loon; Loon financial and cost projections; conception
                    and reduction to practice of the ’678 Patent and related patents/applications;
                    inventorship of the ’678 Patent and related patents/applications; prosecution of the
                    ’678 Patent and related patents/applications; documents on the exhibit list that are
                    either authored by or were sent to him and any subjects covered in his deposition.
Larry Alder*        Mr. Alder was Co-Leader of Google’s Alternative Access Group and served as              Will call
                    Director of Access Strategy at Google. Mr. Alder may testify about meetings with
                    SDC and Google’s February 2008 tour; discussions, emails, analyses, meetings and
                    communications regarding SDC and SDC balloon technology; knowledge of SDC
                    NDA; discussions, emails, meetings or other communications with Richard DeVaul,
                    Dan McCloskey, Sebastian Thrun, and other Google employees; work on balloon-
                    based networks for Google.org; presentation deck to use constellation balloons in
                    Africa; documents on the exhibit list that are either authored by or were sent to him
                    and any subjects covered in his deposition.
Minnie Ingersoll*   Ms. Ingersoll worked at Google for 12 years as a project manager and co-founded         Will call
                    Google’s Access Group. Ms. Ingersoll may testify about meetings with SDC and
                    Google’s February 2008 tour; discussions, emails, analyses, meetings and
                    communications regarding SDC and SDC balloon technology; creation, maintenance,
                    the addition of content thereto, and the content stored therein, on the SDC wiki;
                    uploads to the wiki; redaction of Google financial information on the wiki; access of
                    Google employees to the wiki; “Spectrum-notes alias” and the “Daedalus alias”; the
                    “Loon” alias; request to Gossett to upload information to the wiki; communications
                    with Alec Proudfoot and Ryan Falor; knowledge of SDC NDA; Google’s
                    consideration of using high altitude balloons to provide communications bandwidth in
                    relation to Google’s tenth anniversary as a company in September 2008; documents

                                                             6
                                                                                            Preliminary Plaintiff’s Witness List
                  Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 35 of 62
                                       HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY




                 on the exhibit list that are either authored by or were sent to her and any subjects
                 covered in her deposition.
Rosa Yaghmour*   Ms. Yaghmour is employed as Loon intellectual property counsel. Ms. Yaghmour                 Will call
                 may testify about the value and importance of the “more than 1000 patents for project
                 Loon-related inventions”; her involvement with Loon since June 2016; Google’s
                 investment “developing and refining its proprietary balloon systems and technology”;
                 Loon and X’s technology, business and financial information and documentation; the
                 technical and economic success of Loon; prosecution of foreign ’678 Patent
                 analogues; prosecution of the ’678 Patent, including work on the Interference and
                 Google’s priority concession; Google’s notice of the Patents-in-Suit; documents on
                 the exhibit list that are either authored by or were sent to her or are the subject matter
                 of her declarations submitted in the case; any subjects covered in her depositions or
                 for which she was a FRCP 30(b)(6) designee.
Kyle Brookes*    Mr. Brookes is a Senior Staff Mechanical Google Engineer. Mr. Brookes may testify            Will call
                 regarding the assertions in Google’s counterclaim related to Project Loon’s balloon
                 communication system; Loon technology, including thermal management techniques
                 and flight termination systems; documents on the exhibit list that are either authored
                 by or were sent to him and any subjects covered in his deposition or for which he was
                 a FRCP 30(b)(6) designee.
Astro Teller*    Mr. Teller is the Co-Head of X. Mr. Teller may testify regarding his discussions,            Will call
                 emails, analyses, meetings and communications regarding SDC and SDC balloon
                 technology; Google’s decision to hire Richard DeVaul; discussions, emails, analyses,
                 meetings and communications with Richard DeVaul, Larry Page, Sergey Brin, Minnie
                 Ingersoll, Larry Alder, Mauro Goncalves, Ela Beres, Megan Smith, Sebastian Thrun
                 and other Google employees related to the development of Loon; communications
                 related to Sebastian Thrun’s “please do not forward” email to Richard DeVaul and
                 Astro Teller; work as a Daedalus advisor; Loon’s deployments; evaluation of Loon;
                 evolution of Loon; Loon technology; greenlighting of Loon; Moneyball valuation and
                 PWC modeling; Loon valuation; Alpha Fund; Google spending on Loon; Loon
                 budgets; the Minkowski project; personal involvement with Loon business partners
                 and Telcos; the advantages of Loon over other technologies; Loon Graduation;
                 documents on the exhibit list that are either authored by or were sent to him; any


                                                            7
                                                                                             Preliminary Plaintiff’s Witness List
                       Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 36 of 62
                                            HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY




                      subjects covered in his depositions and information pertaining to topic(s) for which he
                      is a FRCP 30(b)(6) designee.
Alastair Westgarth*   Mr. Westgarth is Loon’s C.E.O. Mr. Westgarth may testify regarding Loon sales, cost        Will call
                      and revenue projections; Loon sales efforts; Loon customers/partners and potential
                      customers/partners; Loon strategy, roll-out and practices; Loon financials and market
                      and growth forecasts; Loon technology; Loon Graduation; documents on the exhibit
                      list that are either authored by or were sent to him and any subjects covered in his
                      deposition.
Michael Cassidy*      Mr. Cassidy is a former Loon Project Leader. Mr. Cassidy may testify regarding Loon        Will call
                      sales, cost and revenue projections; Loon strategy, roll-out and practices; Loon
                      financials and market and growth forecasts; Loon technology; documents on the
                      exhibit list that are either authored by or were sent to him and any subjects covered in
                      his deposition.
Sal Candido*          Mr. Candido is a Senior Software Google Engineer. Mr. Candido may testify about            Will call
                      assertions in Google’s counterclaim related to Project Loon’s balloon communication
                      system; Loon technology, including Loon’s Mission Control and fleet management
                      algorithms; the value and importance of “station-keeping,” “launch and ground
                      infrastructure,” “flocking” and “cluster-flocking” to the technical and economic
                      success of Project Loon; studies and analyses regarding adding lateral propulsion to
                      Loon balloons; documents on the exhibit list that are either authored by or were sent
                      to him; any subjects covered in his depositions and information pertaining to topic(s)
                      for which he is a FRCP 30(b)(6) designee.
Josh Weaver*          Mr. Weaver is a Google engineer who worked on Project Daedalus and Loon                    Will call
                      development. Mr. Weaver may testify about his involvement (discussions, emails,
                      meetings) related to SDC; his work with others related to Daedalus; his August 2011
                      request that Google engineers share “what lessons were learned” from “the Space
                      Data partnerships back in 2008”; the identity of all participants in these discussions
                      and/or meetings; the identification of documents on internal wiki sites shared;
                      discussions, emails, meetings or other communications with Richard DeVaul, Phil
                      Gossett, Sebastian Thrun, Larry Alder, Dan McCloskey and other Google employees
                      regarding balloon communication systems; DeVaul’s development and model of his
                      high altitude balloon project idea; documents on the exhibit list that are either


                                                                8
                                                                                                 Preliminary Plaintiff’s Witness List
                     Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 37 of 62
                                          HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY




                    authored by or were sent to him; any subjects covered in his depositions and
                    information pertaining to topic(s) for which he is a FRCP 30(b)(6) designee.
Anne Bray*          Ms. Bray is Loon, Inc.’s Director of Business Development. Ms. Bray may testify            Will call
                    regarding her 95% confidence in Loon becoming a commercial operation; external
                    customer facing; Loon market opportunities, revenue projections, sales and
                    commercial prospects; “The Summer’s On Us”; Loon coverage in Puerto Rico, Kenya
                    and other countries; Telkom Kenya; Telcos; Preparedness; mobile network expansion;
                    Telefonica; First Net; AT&T; conversations with Larry Page, Sergey Brin, Astro
                    Teller, Mike Collins, Mauro Goncalves, Ruth Porat, David Drummond and other
                    Google employees regarding her expectation that Loon is to be a viable, commercial
                    business; documents on the exhibit list that are either authored by or were sent to her
                    and any subjects covered in her deposition.
David Jen*          Mr. Jen is head of FP&A and Capital Allocation at X, The Moonshot Factory. Mr.             Will call
                    Jen may testify regarding Moneyball, PWC analyses, and Loon economic models;
                    meetings and conversations with Mr. Teller, Mr. Twidell, Ms. Reilly and other Google
                    employees re: Loon project evaluation; documents on the exhibit list that are either
                    authored by or were sent to him and subjects covered in his deposition.
Daniel Conrad*      Mr. Conrad was a Google engineer, served as an early member of the Android and             Will call
                    “Access” teams at Google and Android business project manager. Mr. Conrad may
                    testify regarding meetings with SDC and the SDC February 15 visit; photos and notes
                    taken; conversations with Minnie Ingersoll, Larry Alder, Sergey Brin, Mike Pearson,
                    Phil Gossett, Larry Page, Chris Sacca, and Dylan Casey; members of the alternative
                    access team; SDC wiki; uploads to the wiki; spectrum alias group; work related to the
                    700-MHz spectrum and other spectrum bands; SDC due diligence and task list; SDC
                    NDA; SDC “potential acquisition”; Page and Brin’s independent desire to acquire
                    SDC; SDC valuation; Google’s tenth anniversary and rollouts; documents on the
                    exhibit list that are either authored by or were sent to him and subjects covered in his
                    deposition.
Daniel McCloskey*   Mr. McCloskey was a Google engineer and consultant on Loon. Mr. McCloskey was              Will call
                    a Google inventor on numerous patents, often with Phil Gossett as a co-inventor. For
                    several years, Mr. McCloskey served as head of Google’s Advanced Technology and
                    Projects Group. Mr. McCloskey may testify regarding SDC due diligence; potential
                    SDC acquisition valuation; Google’s SDC February 15 visit; SDC NDA; notes taken

                                                              9
                                                                                              Preliminary Plaintiff’s Witness List
                           Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 38 of 62
                                                 HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY




                          on the SDC tour; destruction of same; discussions with the Loon developers after Josh
                          Weaver’s “love to hear lessons learned” email; conversations and meetings with
                          Richard DeVaul, Minnie Ingersoll, Josh Weaver and other Loon engineers about
                          Project Loon; SDC wiki; uploads to the wiki; alternative access group and meetings;
                          documents on the exhibit list that are either authored by or were sent to him; any
                          subjects covered in his depositions or for which he was designated as a FRCP 30(b)(6)
                          designee.

       B.      Expert Witnesses Who Will be Called in Connection to Plaintiff.

    Witness List                           Short Statement of the Substance of Testimony                              May Be Called by
                                                                                                                           Deposition
 Sam Pullen           Dr. Pullen is an expert retained by SDC to testify regarding infringement of the ʼ193 and       Will call
                      ʼ706 patents by certain instrumentalities of Defendants and the validity of the ’193 and
                      ’706 Patents. He will testify regarding the matters discussed in his expert report of
                      September 14, 2018, his rebuttal report dated November 16, 2018, his depositions, and
                      his declarations filed in this case.
 Christine Meyer      Dr. Meyer is an expert retained by SDC to testify regarding damages for patent                  Will call
                      infringement, theft of trade secrets and breach of contract. She will testify regarding the
                      matters disclosed in her expert report of September 14, 2018 and Addendum report dated
                      November 6, 2018, and discussed in her deposition.


         In addition to the witnesses identified above, SDC reserves the right to call any witness identified on Defendants’ witness list.
SDC will counter-designate testimony of various witnesses designated by Defendants pursuant to Judge Freeman’s Jury Pretrial
Standing Order. Should Defendants introduce any deposition testimony it has designated for witnesses not at trial, SDC reserves the
right, in rebuttal, to introduce the testimony it has counter-designated.




                                                                    10
                                                                                                      Preliminary Plaintiff’s Witness List
                                            Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 39 of 62



                                         SPENCER HOSIE (CA Bar No. 101777)
                                     1
                                         shosie@hosielaw.com
                                     2   DIANE S. RICE (CA Bar No. 118303)
                                         drice@hosielaw.com
                                     3   BRANDON C. MARTIN (CA Bar No. 269624)
                                         bmartin@hosielaw.com
                                     4   DARRELL R. ATKINSON (CA Bar No. 280564)
                                         datkinson@hosielaw.com
                                     5   HOSIE RICE LLP
                                         600 Montgomery Street, 34th Floor
                                     6   San Francisco, CA 94111
                                         (415) 247-6000 Tel.
                                     7
                                         (415) 247-6001 Fax
                                     8
                                       Attorneys for Plaintiff
                                     9 SPACE DATA CORPORATION
                                    10
                                    11
600 Montgomery Street, 34th Floor




                                                               UNITED STATES DISTRICT COURT
                                    12                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
    San Francisco, CA 94111




                                                                     SAN JOSE DIVISION
         Hosie Rice LLP




                                    13
                                    14 SPACE DATA CORPORATION,                     Case No. 5:16-cv-03260-BLF (NC)
                                    15           Plaintiff,                        CERTIFICATE OF SERVICE RE
                                                                                   PRELIMINARY PLAINTIFF’S
                                    16 v.                                          WITNESS LIST
                                    17
                                       ALPHABET INC., GOOGLE LLC, and              Courtroom: 3, Fifth Floor
                                    18 LOON LLC,                                   Judge:     Hon. Beth Labson Freeman
                                                 Defendants.
                                    19                                             Date Filed: June 13, 2016
                                                                                   Trial Date: August 5, 2019
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28
                                          CERTIFICATE OF SERVICE: RE PRELIMINARY           CASE NO. 5:16-CV 03260-BLF (NC)
                                          PLAINTIFF’S WITNESS LIST
                                             Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 40 of 62



                                                                            CERTIFICATE OF SERVICE
                                     1
                                     2            I, Jerry Shaw, am over the age of 18 years and am not a party to the within action.

                                     3 My business address is Hosie Rice LLP, 600 Montgomery Street, 34th Floor, San Francisco,
                                     4 California, 94111.
                                     5
                                                On April 26, 2019, I caused to be served the following:
                                     6
                                            •   PRELIMINARY PLAINTIFF’S WITNESS LIST
                                     7
                                         via electronic mail and/or electronic file transfer system at San Francisco, California,
                                     8
                                         addressed to the following parties:
                                     9
                                    10 KEKER, VAN NEST & PETERS LLP
                                       LOON-KVN@keker.com
                                    11 ROBERT A. VAN NEST - # 84065
600 Montgomery Street, 34th Floor




                                       rvannest@keker.com
                                    12 CHRISTA M. ANDERSON - # 184325
    San Francisco, CA 94111




                                    13 canderson@keker.com
         Hosie Rice LLP




                                       MATTHEW M. WERDEGAR - # 200470
                                    14 mwerdegar@keker.com
                                       EUGENE M. PAIGE - # 202849
                                    15 epaige@keker.com
                                       MATTHIAS A. KAMBER - # 232147
                                    16 mkamber@keker.com
                                    17 RYAN K. WONG - # 267189
                                       rwong@keker.com
                                    18 THOMAS E. GORMAN - # 279409
                                       tgorman@keker.com
                                    19 LEAH PRANSKY - # 302246
                                       lpransky@keker.com
                                    20 ANDREW S. BRUNS - # 315040
                                    21 abruns@keker.com
                                       SHAYNE HENRY - # 300188
                                    22 shenry@keker.com
                                    23 Attorneys for Defendants
                                       Alphabet Inc., Google LLC, and Loon LLC.
                                    24
                                    25          I certify under penalty of perjury under the laws of the United States of America that

                                    26 the foregoing is true and correct.
                                    27 DATED: April 26, 2019
                                    28

                                         CERTIFICATE OF SERVICE: RE PRELIMINARY        1               Case No. 5:16-cv 03260-BLF (NC)
                                         PLAINTIFF’S WITNESS LIST
Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 41 of 62
Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 42 of 62




                 EXHIBIT 16



 REDACTED VERSION
   OF DOCUMENT
                          Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 43 of 62




               F ro m :        "Minnie     Ingersoll” <minnie@google.com>
               To :            " L a D a w n J e n t z s ch "
                                                       <ladawn@google.com>
               Sent:           Wed, 2      Jul 2 0 0 8 1 3 : 5 4 : 4 6 - 0 7 0 0
               Subject:        Re:          10th bday
               Ce:             "Dylan Casey” <dcasey@google.com>

               confirmed

               On     Wed,     Jul 2, 2 0 0 8 at 12:20           PM,     L a D a w n Jentzsch
                                                                                                <ladawn@google.com> w r o t e :

                  Minnie,
               I went ahead and set up a meeting for the 2 of you at 9:30                                tomorrow
                                                                                                                         morning.       Please let   me

                  know if this doesn't work and I ' l l m o v e i t to n e x t week.
               LaDawn


               On     Wed, Jul 2,       2 0 0 8 at 12:09         PM, Dylan Casey <deasey@google.com>                           wrote:


                      Minnie,

               Can            meet             I'd like get up to                            much                                  evaluate w h a t the
                       we            asap?                        speed              on as          as   possible   so   I   can
                      costs   would be       to
                                                  implement  a web net              over   the worlds 10 darkest          spots.
               Thanks,
               Dylan
               On     Tue,    Jul 1, 2 0 0 8 at 1:01            PM,   Minnie                                                       wrote:
                                                                                   Ingersoll <minnie@google.com>




               On     Tue, Jul 1,      2 0 0 8 at 10:26          AM, Larry Alder                                             wrote:




                              Forwarded message
               From:
                            Dylan Casey <dcasey@google.com>
               Date:      Mon, Jun 30, 2 0 0 8           at 6:23 P M
                              Re:                   10th
               Subject:              Google's               bday
               To:              Alder < l a l d e r @ g o o g l e . c o m >
                  Larry




CONFIDENTIAL                                                                                                                                              GOOG-SD-00146295
                          Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 44 of 62




               Cc:
                     Megan Smith                                                    M i k e Pearson                               Sunil

                     Daluvoy <sunild@google.com>,                            Jack A n c o n e   <ancone@google.com>,      David L a w e e




               Hi Larry e t      al,




               Can                       discuss the                         of                  off?
                      we       meet to
                                                          possibility             pulling this
               Thanks
               Dylan
               On    Fri, Jun 6, 2 0 0 8     at 10:44          AM, Dylan Casey                                   wrote:



                          Larry...when d i d       you a l l        visit?

               On    Fri, Jun 6, 2 0 0 8     at 1:16      PM, Larry Alder                                     wrote:



                           Megan,




               ---Larry A .


               On Fri, Jun 6, 2 0 0 8        at 10:10          AM, Megan          Smith
                                                                                          <megans@google.com> w r o t e :




               This is     a  pretty fun idea. A little crazy, but interesting/v.cool i f                it works.     Is it sustainable?   (as
                            in, just for the event, o r forever-ish?)

               Let         k n ow i f you                           this.
                     us                     want   help        on




                 Megan

               On    Fri, Jun 6, 2 0 0 8     at 10:04          AM, Dylan Casey <dcasey@google.com>               wrote:




CONFIDENTIAL                                                                                                                                      GOOG-SD-00146296
                        Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 45 of 62




                            Megan,
                            M a r i s s a and I                                     10th                    and
                                                      are
                                                            leading Google's               birtday project      Larry mentioned the idea
                             of                the   world,        internet dark     spots,   broadband   internet a c c e s s using blimps.
                                giving                        or

                             Ironically        an    article in    gizmodo       mentioned i t . Is there any truth to the article?


               Thanks
               Dylan


                             networks




               Minnie                          Product Manage                         Inc.
                           Ingersoll
               cell 6 5 0 - 8 6 2 - 5 0 9 8     office 6 5 0 - 2 5 3 - 4 5 7 5




               L a D a w n Jentzsch
               Administrative Assistant
               Product Management Department
               Google
                     ladawn@googie.com
               desk: 6 5 0 - 2 1 4 - 5 9 6 ]
               cell: 6 5 0 - 4 4 0 - 1 3 8 2




               Minnie                          Product
                           Ingersoll                        Manager Google, Inc.
               cell 650-862-5098 |              office 6 5 0 - 2 5 3 - 4 5 7 5




CONFIDENTIAL                                                                                                                                   GOOG-SD-00146297
Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 46 of 62




                 EXHIBIT 17



REDACTED VERSION
  OF DOCUMENT
                           Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 47 of 62




               F ro m :         "Sergey      Brin"   <sergey@google.com>
               To :             "Mike Pearson” <pearson@google.com>
               Sent:            Tue, 19 F e b 2 0 0 8 2 2 : 4 8 : 2 9 - 0 8 0 0
               Subject:         Re: WSJ article o n Space D a t a
               Ce:      "Larry Page" <page@google.com>, “Larry Alder" <lalder@google.com>,                               "Minnie   Ingersoll"
               <minnie@google.com>, "Daniel Conrad" <dconrad@google.com>, "Dave
               <dsobota@google.com>, "Joe Faber" <jfaber@google.com>, marias@google.com,                                 "Jon Murchinson"
               <jonm@google.com>,                 "Phil Gossett”     <philipg@google.com>
               in all fairness to them, he did m e n t i o n to m e that this w a s           going   to come o u t .


               --Sergey

               On Feb 19, 2 0 0 8 1 0 : 3 7 PM, Mike P e a r s o n          <pearson@google.com>            wrote:
               > All

               >

               >   Here i s    the full article from Space Data that is to be published in the W S J
               >   t o m o r row. Jerry a n d Eric maintain that they did not identify Google by n a m e
               >   but that given o u r r e c e n t press o n spectrum the WSJ chose t o focus o n u s a s
               >   the m o s t likely suspect. C a n w e use p a r t of the Thursday spectrum meeting
               >   to get f e e d b a c k from the visit last w e e k and then d e c i d e how to m o v e
               >   forward?
               >

               >   Thanks
               >

               >   Mike
               >




                   Floating a N e w I d e a
                    For Going Wireless,
                      Pa r a c h u t e Included
                      Balloon L a u n c h G e t s
                   Google's Attention;
                   Dairy F a r m e r s C a n Help
                      By A M O L S H A R M A
                      February 20, 2008; Page             A1
                                                                          VVVVVVV                VV    VV     VV



               >

               >   CHANDLER,         Ariz.   --
                                                  Jerry   K n o bl a ch w a n t s to bring w i r e l e s s ser vice to
               >   millions of rural A m e r i c a n s . His     plan: B e a m it down from balloons hovering
               >   at the     edge of   space.
               >

               >   This isn't       just hot air. His company, Space D a t a Corp., already l a u n c h e s 10
               >   balloons a         day a c r o s s the Southern U.S., providing specialized t e l e c o m
               >   s e r v i c e s to truckers and oil companies. His balloons s o a r 20 miles into the
               >   stratosphere, e a ch carrying a s h o e b ox - s i z e payload of e l e c t ro n i c s that acts
               >   like a mini cellphone "tower" covering t h o u s a n d s of s q u a r e miles b e l ow.
               >   Cheap, disposable hydrogen-filled balloons carrying m i n i a t u r e v e rs i o n s of
               >   cellphone t ow e rs m a y s o o n provide ser vice to rural, sparsely populated
               >   areas.                A m o l Sharma v i s i t s Space Data, a company that m a k e s the
               >   specialized balloons.
               >




CONFIDENTIAL                                                                                                                                    GOOG-SD-00146076
                          Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 48 of 62




               >   His i d e a has     caught       the eye of     Google Inc., according to people familiar
               >   with the matter. T h e Internet              giant which is n o w pushing into wireless
               >   services         has c o n s i d e r e d   contracting with Space D a t a o r e v e n buying the
               >   firm, according        to o n e person.
               >

               >   Mr. Knoblach, Space Data's chief executive,                               d e cl i n e d to c o m m e n t o n   specific
               >   partners. Google declined to c o m m e n t .
               >

               >   Expanding          rural t e l e c o m services i s a priority for regulators. A b o u t 36%o f
               >   rural Americans don't have Internet c o n n e c t i o n s . The problem i s           that i t 's
               >   expensive to string cable o r build cellphone t ow e rs in a r e a s with s o f ew
               >   c u s t o m e rs . Space Data says a single balloon c a n s e r v e a n a r e a o t h e r w i s e
               >   requiring     4 0 cell t ow e rs .
               >

               >   Maintaining a t e l e c o m system b a s e d o n gas-filled bladders floating in the
               >   sky requires some creativity. T h e inexpensive balloons a r e good f o r only 24
               >   h o u rs o r s o b e fo r e ultimately bursting in the thin air of the u p p e r
               >   atmosphere. T h e electronic g e a r they carry, e n c a s e d in a small Styrofoam
               >   box, t h e n drifts gently back to ear th o n tiny parachutes.
               >

               >   This m e a n s Space D a t a mu s t constantly send up n e w balloons. To do t h a t ,                                 it
               >   hires m e c h a n i c s employed at small airports a c r o s s the South. I t also hires
               >   farmers         particularly, dairy           f a r m e rs .
               >

               >   They're "very reliable people," says Mr. K n o b l a c h . They have t o                                "milk the
               >   c o w s 24-7, 3 6 5 days a ye a r, s o they're great people to u s e a s                            a launch
               >   crew." Space D a t a p ay s t h e m $50 p e r launch.
               >

               >   Extra Po c k e t    Money
               >

               >            Hodges, a 60-year-old c a t t l e - a n d - w h e a t f a r m e r i n Piedmont, Okla.,
                   S h a ro n                                                                                                             and
               >   part-time balloon launcher, says she d o e s n ' t k n ow mu c h a b o u t technology                                  but
               >   liked the extra pocket m o n e y.
               >

               >   Every day just         before sunset, she unfolds a d e f l a t e d balloon, attaches i t                         to
               >   a hydrogen t a n k       and i n f l a t e s it to a b o u t 6 feet in d i a m e t e r. T h e n she
               >   hitches the electronic        payload to the balloon, walks i t                       through      the
               >   16-foot-tall d o u b l e d o o rs of h e r barn, and l e t s oof
                                                                                g
                                                                                    it.
               >

               >   T h e balloons rise a b o u t          1,000     feet a minute and reach t h e i r              target    altitude
               >   of 65,000 to 100,000 feet in u n d e r two hours.
               >

               >   Not the      Hindenburg
               >

               >   Most of      Space                 balloons a r e f i l l e d      with   hydrogen,       because i t     is
               >   cheaper      t h a n the helium used in               toy      balloons a n d m o d e r n
                                                                                                         blimps. Hydrogen i s ,
               >   of c o u rs e , flammable, but Mr. K n o bl a ch                  says there's n o safety issue b e c a u s e
               >   e a ch balloon contains s o l i t t l e gas. "It’s                not like the Hindenburg,” he
               >   says.
               >   A balloon      being     l a u n c h e d in   Piedmont,           Oklahoma.
               >

               >   Mr. K n o bl a ch also dismisses another potential h a z a rd :           Airplanes crashing
               >   into balloons. H e            points   out thatSpace D a t a 's balloons a r e similar in
               >   design to w e a t h e r       balloons, a b o u t 1,800 of which a r e l a u n c h e d w o r l d - w i d e
               >   e v e r y day w i t h o u t   problems.
               >




CONFIDENTIAL                                                                                                                                    GOOG-SD-00146077
                          Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 49 of 62




               >   According        to a F e d e r a l Aviation A d m i n i s t r a t i o n official, t h e r e a r e n o
               >  records of passenger             jets colliding with balloons in the U.S. T h e engines of
               > a c o m m e r c i a l jet a r e       designed       to w i t h s t a n d the   ingestion    of a n eight-pound
               >   bird, the FA A says. (The payload                      on a       Space   D a t a balloon      weighs six pounds.)
               >

               >   Google believes balloons like t h e s e could radically change the economics o f
               >   offering cellphone a n d Internet services in out-of-the-way a r e a s , according
               >   to people familiar with its thinking. T h e c o m p a n y is among the registered
               >   bidders for a big chunk of radio spectrum at a government a u c t i o n currently
               >   u n d e r w a y in Washington.
               >

               >   At Space Data's c o m m a n d center i n Chandler, engineers track their 10
               >   balloons o n a w a l l - m o u n t e d electronic m a p . Balloons m o v e slowly a c r o s s
               >   Texas, N e w Mexico, Oklahoma and Arizona, w h e r e Space Data sells w i r e l e s s
               >   s e r v i c e s used   by truckers to track their fleet. Overlapping rings                          o n the m a p
               >   demarcate the c o v e r a g e            area     of e a ch balloon's t r a n s c e i v e r.
               >

               >   W h e n a balloon   approaches t h e end o f i t s useful life, t e c h n i c i a n s send a
               >   signal  to separate it from its electronic payload, which parachutes to
               >   ear th. T h e balloons eventually burst into "confetti" from the low air
               >   p r e s s u r e , Mr. K n o bl a ch says.
               >

               >   T h e e nv i r o n m e n t a l r a m i f i c a t i o n s of the   resulting   shower o f     latex balloon
               >   s c r a p s a r e complex. S o m e e nv i ro n m e n t a l i s t s a rg u e balloons c a n be fatal to
               >   turtles, fish and whales, which m i s t a k e floating latex for jellyfish o r
               >   o t h e r edible sea l i f e . S e v e r a l states,        including     Florida a n d     Virginia,
               >   restrict b a l l o o n l a u n ch e s .
               >

               >   DaleFlorio, a spokesman f o r the Balloon Council, a                              t r a d e group for balloon
               >   makers, says latex balloons biodegrade “at the rate                               of a n oak l e a f that
               >   falls from a tree ."
               >

               >   Net Benefit
               >

               >   Mr. K n o bl a ch says his           operation w a s r e v i e w e d by m o r e than a d o z e n fe d e r a l
               >   agencies, which fo u n d             no significant e nv i r o n m e n t a l impact. S o m e agencies
               >   even     consider i t       a   net benefit, he says: T h e balloons replace t a l l cellphone
               >   towers, w h i c h      are      blamed f o r killing a significant n u m b e r of migratory birds
               >   that crash into t h e m .
               >

               >   W h i l e the balloons a r e cheap a n d disposable at $50 a pop, the t r a n s c e i v e r s
               >   they carry a r e wor th a b o u t $1,500. Once a t r a n s c e i v e r i s r e l e a s e d from its
               >   balloon to parachute b a ck to earth, there's n o way t o predict where i t will
               >   land. So Space D a t a has hired 20 hobbyists with GPS devices t o track t h e m
               >   d ow n .
               >

               >   Recovery        missions can           get intense . Wo r k e r s h av e had to pluck t r a n s c e i v e r s
               >   out of trees in Louisiana, rappel d o w n rocky cliffs in Arizona, trudge
               >   through s w a m p s a n d kayak a c r o s s ponds. Space D a t a p ay s t h e m $100 p e r
               >   t r a n s c e i v e r r e c ov e r e d .
               >

               >   "These things          can      fall anywhere," says Chip Kyner of San Antonio, w h o                         once
               >   hiked s e v e n      miles before       finding the t r a n s m i t t e r he w a s looking for. T h e
               >   final mile     was     in   pitch    darkness.
               >

               >   "It w a s n ' t wor th the $100,” he says, “but i t 's                 a neat    story.”




CONFIDENTIAL                                                                                                                            GOOG-SD-00146078
                         Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 50 of 62




                              F o r w a r d e d message - - - - - - - - - -
               >   From: Jim      Wiesenberg <jim.wiesenberg@spacedata.net>
               >    Date: F e b 19, 2 0 0 8 8 : 4 5 P M
               >
                   Subject: WSJ article o n Space D a t a
               >   To: Minnie Ingersoll <minnie@google.com>, Mike P e a r s o n <pearson@google.com>
               >   Cc: Jerry Knoblach <knoblach@spacedata.net>, Eric F r i s ch e
               >   <efrische@spacedata.net>
               >




                   http://online.wsj.com/article/SB120347353988378955.html?mod=hps_us_inside_today


               >

               >   Above i s   link to article that will be in Wednesday's p a p e r but is online n o w
               >   a s well a s video.     mentioned to Sergey that it w a s coming just before you
               >   all left. W e intend to c o n t i nu e to a dv i s e all queries that w e r e c e i v e that
               >   we contacted numerous         parties that w e r e likely bidders a n d h av e a NDA i n
               >   place with s ev e r a l . W e thought you wo u l d appreciate seeing the         attached
               >   still tonight a n d look fo r w a rd to continuing o u r discussions s o o n .
               >

               >

               >

               >   Regards,
               >

               >

               >

               >   Jim   Wiesenberg
               >

               >   Chief   Strategy      Officer
               >

               >
                   Space    Data     Corporation
               >

               >   Chandler AZ 85224
               >

               >   480-722-2104          office
               >
                                                                                                                   VVVVVVV
               >   602-690-4929           mobile
               >

               >   jim.wiesenberg@spacedata.net
               >




               >

               >

               >   Mike P e a r s o n
               >   Principal, Corporate Development
               >   Google, Inc.
               >   1 6 0 0 Amphitheatre Parkway
               >   M o u n t a i n View, C A 9 4 0 4 3
               >   650.253.2582         direct




CONFIDENTIAL                                                                                                      GOOG-SD-00146079
                       Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 51 of 62




               >   617.817.5184   mobile
               >
                   pearson@google.com




CONFIDENTIAL                                                                              GOOG-SD-00146080
Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 52 of 62




                 EXHIBIT 19



 REDACTED VERSION
   OF DOCUMENT
                                    Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 53 of 62




                         F ro m :          Sebastian T h r u n <thrun@google.com>
                        To :               Astro Teller <astroteller@google.com>
                        Sent:              Mon,   15 N o v 2 0 1 0 2 2 : 4 6 : 3 1 - 0 8 0 0
                        Subject:           Fwd:   quick question




                                       Forwarded message
                        From:
                                     Larry
                         Date:      Mon, N o v 15, 2 0 1 0          at 10:40 P M
                                       Re:
                         Subject:             quick question
                        To: Sebastian T h r u n



                        OK


                        check       out:    http://www.spacedata.net/documents/SkySite Telemetry   Overview   _Jan06.pdf
                         Sergey       and I launched          one o f   these      ourselves.


                         ~Larry




HIGHLY C O N F I D E N T I A L      AT TO R N E Y S ’ EYES ONLY                                                            GOOG-SD-00288341
                                 Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 54 of 62




HIGHLY C O N F I D E N T I A L   AT TO R N E Y S ’ EYES ONLY                                        GOOG-SD-00288342
                                 Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 55 of 62




HIGHLY C O N F I D E N T I A L   AT TO R N E Y S ’ EYES ONLY                                        GOOG-SD-00288343
Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 56 of 62




                 EXHIBIT 20



 REDACTED VERSION
   OF DOCUMENT
                 Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 57 of 62




               Floating   a   New Idea




CONFIDENTIAL                                                                        GOOG-SD-00288350
                       Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 58 of 62




               For        Going Wireless,
               Pa r a c h u t e I n c l u d e d
                 Balloon L a u n ch Gets

               Google's Attention;
               Dairy F a r m e r s C a n Help
                By A M O L S H A R M A
               February 20, 2008; Page A l

               CHANDLER,                                      K n o bl a ch w a n t s to
                                    Ariz.          Jerry                                   bring wireless service to millions o f           rural
                Americans. H i s                   B e a m it down f ro m balloons
                                         plan:                                                  hovering at the edge o f space.
               This isn't
                          just hot air. His c o m p a ny,      Space Data Corp., already launches 10 balloons a day
                a c r o s s the Southern
                                                 providing specialized telecom services t o truckers and oil
                                   His balloons s o a r 20 miles into the
                companies.                                                     stratosphere, each carrying a shoebox-size
                              o f electronics that a c t s like a m i n i
                payload                                                   cellphone "tower" covering thousands o f square
                miles b e l ow.



                Cheap, disposable hydrogen-filled balloons
                carrying miniature versions ofcellphone t o w e r s
                m a y s o o n provide service t o   rural, sparsely
                                          WSJ's Amol Sharma v i s i t s
                populated     a r e a s .

                Space Data, a c o m p a ny that makes t h e
                specialized balloons.
               His idea has caught the eye of Google Inc., according to people f a m i l i a r with the m a t t e r. The
               Internet
                      giant which is n o w pushing into wireless services has considered contracting with
                     Data o r e v e n
               Space                  buying the firm, according to o n e person.
               M r.   Knoblach, Space Data's ch i e f executive, declined                        to c o m m e n t   on
                                                                                                                         specific partners. Google
               declined to c o m m e n t .


               Expanding       rural telecomservices i s                  a
                                                                           priority for regulators. About 3 6 % of rural A m e r i c a n s
               don't have Internet connections. The                       problemi s that it's expensive to string cable o r build
                              t o w e r s in a r e a s    with         few c u s t o m e r s . Space D a t a says a single balloon c a n s e r v e
               cellphone                                          so                                                                                    an

                      otherwise                          40 cell t o w e r s .
               area                   requiring

               Maintaining a telecom system based o n gas-filled bladders floating in the sky requires s o m e
               creativity. T h e inexpensive balloons a r e good for only 24 hours o r s o before ultimately bursting
               in the thin air o f the upper
                                               atmosphere. T h e electronic gear they carry, encased in a small
               Styrofoam box,      then drifts gently back to earth o n tiny parachutes.
               This                         Data m u s t                     send up n e w balloons. To             do t h a t ,   it hires mechanics
                      means
                                   Space                       constantly
               employed       at   small    airports        across     the South. It also hires farmers              particularly, dairy      farmers.




CONFIDENTIAL                                                                                                                                                 GOOG-SD-00288351
                        Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 59 of 62




               They're "very reliable people,”             says M r. Knoblach. They have to " m i l k the c o w s 24-7, 365 days                                      a

               year, s o they're great people to           use as a launch crew."      D a t a pays them $50 per launch.
                                                                                                   Space
               E x t r a Po c k e t   Money
               Sharon                                     c a t t l e - a n d - w h e a t f a r m e r in   Piedmont, Okla., and part-time balloon
                           Hodges,      a   60-year-old
               launcher,     says she doesn't k n ow much about                    technology          but l i k e d   the e x t r a
                                                                                                                                       pocket        m o n ey.

               Every day just before sunset, she unfolds      a deflated balloon, attaches it to a hydrogen tank and

               inflates it to about 6 feet in diameter. T h e n she hitches the electronic payload to the balloon,
               walks it through the 16-foot-tall double doors of her barn, and l e t s go of i t .

               The balloons r i s e about 1,000 feet             a   minute and reacht h e i r target altitude of 65,000                              to    100,000
               feet in under t w o hours.


               N o t the   Hindenburg
               Most o f               Data's balloons a r e
                           Space                                          hydrogen, because i t is cheaper than the helium
                                                                 filled with
               used in toy balloons and modern                blimps. Hydrogen i s , of course, flammable, but M r. Knoblach
               says there's n o safety issue because each balloon contains s o l i t t l e gas. "It's                                  not l i k e    the
                                      he says.
               Hindenburg,"




                A balloon being




CONFIDENTIAL                                                                                                                                                          GOOG-SD-00288352
                        Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 60 of 62




                 launched in       Piedmont,
                Oklahoma.

               M r. Knoblach also dismisses another
                                                                     potential          hazard:     Airplanes crashing into balloons. H e
                        o u t that            Data's balloons               similar in
               points                 Space                          are
                                                                                                design to weather balloons, about 1,800 of
               which    are    launched world-wide every              day without               problems.

               According to a Federal Aviation Administration official, there a r e n o records of passenger jets
               colliding with balloons in the U. S . The engines o f a commercial jet a r e designed to withstand the
               ingestion o f a n eight-pound bird, the FA A says. (The payload o n a Space Data balloon weighs
                six
                    pounds.)

               Google  believes balloonsl i k e these could radically change the economics o f offering cellphone
               and Internet services in out-of-the-way areas, according to people familiar with its thinking. The
               c o m p a ny is      t h e registered bidders for
                                 among                                              a
                                                                                        big     chunko f    radio spectrum   at a   government
               auction    currently under w ay in Washington.
               At             Data's c o m m a n d c e n t e r in   Chandler, engineers                  track their 10 balloons    on a    wall-
                    Space
               mounted electronic map. Balloons m o v e slowly a c r o s s Texas, N e w Mexico, Oklahoma and
               Arizona, where Space Data sells wireless services used by truckers to track their f l e e t .
               Overlapping rings o n the m a p demarcate the coverage a r e a of each balloon's transceiver.
               When a balloon approaches t h e end of its useful life, technicians send a signal to separate it from
               its electronic payload, which             to earth. T h e balloons
                                                                                  eventually burst into "confetti"
                                                         parachutes
               f ro m the low air pressure, M r. Knoblach says.


               The environmental ramifications of the                  resulting          shower o flatex balloon scraps a r e complex.
               Some environmentalists argue balloons                       c a n be f a t a l turtles, fish and whales, which mistake
                                                                                                    to

               floating  latex for jellyfish        or   other edible        sea    life. Several states, including Florida and Virginia,
               restrict balloon launches.

               Dale Florio,       aspokesman for the Balloon Council,                           a trade group for balloon     makers, says latex
               balloons
                              biodegrade "at the r a t e o f a n oak l e a f that               falls f ro m a tree.”


               Net Benefit


               M r. Knoblach
                             says his     operation w a s reviewed by m o r e than a dozen federal agencies, which
               found    no
                           significant environmental      impact. Some agencies e v e n consider i t a n e t benefit, he
                     T h e                  t a l l
               says:       balloons replace         cellphone towers, which a r e blamed forkilling a significant
               number  o f                     that crash into them.
                            migratory birds
               W h i l e the balloons                    and                       at   $50          pop, the transceivers                        wor th
                                           are   cheap         disposable                        a                           they   carry   are

               about $1,500. Once a transceiver i s released from its balloon to parachute back to earth, there's
               n o w ay to
                           predict where it will land. So Space D a t a has hired 20 hobbyists with G P S devices to
               track them down.

               Recovery missions c a n get intense. Workers have had t o pluck transceivers o u t of t r e e s in
               Louisiana, rappel down rocky cliffs in Arizona, trudge through swamps and kayak a c r o s s ponds.




CONFIDENTIAL                                                                                                                                               GOOG-SD-00288353
                        Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 61 of 62




                           D a t a pays them $100 pert r a n s c e i v e r recovered.
               Space
               "These                      fall
                            things c a n          anywhere,”    says   Chip Kyner o f San Antonio,              who    once    hiked   seven    miles
               before      finding the     transmitter he      was
                                                                     looking for. The final mile w a s           in
                                                                                                                      pitch   darkness.

               "It wasn't worth the                   he says, "but it's     a neat
                                             $100,"                                    story.”
                             Forwarded message
               From: J i m        Wiesenberg <jim.wiesenberg@spacedata.net>
               Date: Feb 19, 2 0 0 8 8:45 P M
                       W S J article o n                   Data
               Subject:                            Space
               To: M i n n i e
                             Ingersoll <minme@google.com>, M i k e Pearson < p e a rs o n ( @ g o o g l e . c o m >
               Ce:   Jerry Knoblach <knoblach@spacedata.net>, Eric Frische <efrische@spacedata.net>




                                                                                                           us   inside today




               Above i s     link to article that will be in       Wednesday's p a p e r but is online n o w a s well a s video. m e n t i o n e d
               toSergey   that it w a s  coming just           before  you a l l left. W e intend to c o n t i nu e to a dv i s e all queries that w e
               receive that w e c o n t a c t e d n u m e r o u s par ties that w e r e likely bidders a n d h av e a NDA i n         place with
               several. W e thought you wo u l d appreciate seeing the attached s t i l l tonight and look forward to continuing
               o u r discussions s o o n .




               Regards,




               Jim   Wiesenberg
               Chief       Strategy   Officer

                           Data   Corporation
               Space
               Chandler A Z 8 5 2 2 4

               4 8 0 - 7 2 2 - 2 1 0 4 office


               6 0 2 - 6 9 0 - 4 9 2 9 mobile


               jim.wiesenbere(@spacedata.net




CONFIDENTIAL                                                                                                                                             GOOG-SD-00288354
                        Case 5:16-cv-03260-BLF Document 644 Filed 08/05/19 Page 62 of 62




               M i k e Pearson

               Principal, Corporate Development
               Google, Inc.
               1600
                     Amphitheatre Parkway
               M o u n t a i n View, C A        94043
               6 5 0 . 2 5 3 . 2 5 8 2 direct
               6 1 7 . 8 1 7 . 5 1 8 4 mobile

               pearson(@google.com




CONFIDENTIAL                                                                               GOOG-SD-00288355
